UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number: (811-07513) Exact name of registrant as specified in charter: Putnam Funds Trust Address of principal executive offices: One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service: Beth S. Mazor, Vice President One Post Office Square Boston, Massachusetts 02109 Copy to: John W. Gerstmayr, Esq. Ropes & Gray LLP 800 Boylston Street Boston, Massachusetts 02199-3600 Registrants telephone number, including area code: (617) 292-1000 Date of fiscal year end: April 30, 2011 Date of reporting period: May 1, 2010  October 31, 2010 Item 1. Report to Stockholders: The following is a copy of the report transmitted to stockholders pursuant to Rule 30e-1 under the Investment Company Act of 1940: Putnam Capital Spectrum Fund Semiannual report 10 | 31 | 10 Message from the Trustees 1 About the fund 2 Performance snapshot 4 Interview with your funds portfolio manager 5 Your funds performance 10 Your funds expenses 11 Terms and definitions 14 Trustee approval of management contract 15 Other information for shareholders 19 Financial statements 20 Message from the Trustees Dear Fellow Shareholder: Stock markets around the world rallied strongly over the past few months, riding a rising tide of strengthening investor confidence and slowly improving economic and corporate data. Indeed, U.S. stocks delivered their best September in 71 years, and continued to add to those gains in October. Bond markets also have generated positive results for much of 2010 and continue to be a source of refuge for risk-averse investors. It is important to recognize, however, that we may see periods of heightened market volatility as markets and economies seek more solid ground. The slow pace of the U.S. economic recovery and ongoing European sovereign debt concerns have made markets more susceptible to disappointing news. We believe, however, that Putnams research-intensive, actively managed investment approach is well suited for this environment. In developments affecting oversight of your fund, Barbara M. Baumann has been elected to the Board of Trustees of the Putnam Funds, effective July 1, 2010. Ms. Baumann is president and owner of Cross Creek Energy Corporation of Denver, Colorado, a strategic consultant to domestic energy firms and direct investor in energy assets. We also want to thank Elizabeth T. Kennan, who has retired from the Board of Trustees, for her many years of dedicated and thoughtful leadership. Lastly, we would like to take this opportunity to welcome new shareholders to the fund and to thank all of our investors for your continued confidence in Putnam. About the fund Putnam Capital Spectrum Fund Often, the best investment opportunities are presented by more complex securities that require deep expertise and a unique set of skills. Putnam Capital Spectrum Fund is designed to capitalize on the potential of leveraged companies  those that use debt as a tool to improve their business performance. Investing in leveraged companies is a specialized niche, requiring considerable skill to understand the intricacies of capital structures and balance sheets. An experienced manager Portfolio Manager David Glancy has been immersed in this area of the market since 1987, and has managed leveraged-company portfolios over several economic and market cycles. In managing the fund, he has the flexibility to invest in securities including common stocks, bonds, bank loans, and convertible securities  across a leveraged-companys capital structure. His process is based on rigorous fundamental research to determine which securities offer the most attractive total return potential relative to risk. He begins by analyzing a business to understand how it became successful and how it generates its revenues and profits. Then, he studies its capital structure to determine the companys current situation and to evaluate whether it offers attractive investment potential. A new dimension Leveraged-company securities can add a new dimension to investment portfolios because they offer different performance characteristics than the broad stock and bond markets. Putnam Capital Spectrum Fund combines these securities with active management and rigorous fundamental research to seek long-term capital appreciation for investors. Consider these risks before investing: The fund invests some or all of its assets in small and/or midsize companies. Such investments increase the risk of greater price fluctuations. The fund invests in relatively few issuers and involves more risk than a fund that invests more broadly. Funds that invest in bonds are subject to certain risks including interest-rate risk, credit risk, and inflation risk. As interest rates rise, the prices of bonds fall. Long-term bonds are more exposed to interest-rate risk than short-term bonds. Lower-rated bonds may offer higher yields in return for more risk. Funds that invest in government securities are not guaranteed. Mortgage-backed securities are subject to prepayment risk. Unlike bonds, bond funds have ongoing fees and expenses. Funds that invest in securities of leveraged companies involve the risk that the securities of leveraged companies will be more sensitive to issuer, political, market, and economic developments than the market as a whole and the securities of other types of companies. Investments in securities of leveraged companies are likely to be more volatile than investments in companies that are not leveraged. The fund may focus its investments in types of securities  equities, fixed income, or bank loans  that underperform relative to, or are more volatile than, other types of securities. A fund that engages in short sales of securities may incur losses if the securities appreciate in value and may experience higher volatility due to leverage resulting from investing the proceeds of securities sold short. When short-selling, investors sell borrowed shares, hoping to repurchase them at a lower price before returning them to the lender. The use of derivatives involves special risks and may result in losses. Performance snapshot Annualized total return (%) comparison as of 10/31/10 Current performance may be lower or higher than the quoted past performance, which cannot guarantee future results. Share price, principal value, and return will fluctuate, and you may have a gain or a loss when you sell your shares. Performance of class A shares assumes reinvestment of distributions and does not account for taxes. Fund returns in the bar chart do not reflect a sales charge of 5.75%; had they, returns would have been lower. See pages 5 and 1011 for additional performance information. For a portion of the periods, the fund had expense limitations, without which returns would have been lower. A short-term trading fee of 1% may apply to redemptions or exchanges from certain funds within the time period specified in the funds prospectus. To obtain the most recent month-end performance, visit putnam.com. * The Capital Spectrum Blended Index is an unmanaged index administered by Putnam Management, 50% of which is the S&P 500 Index and 50% of which is the JPMorgan Developed High Yield Index.  Returns for the six-month period are not annualized, butcumulative. 4 Interview with your funds portfolio manager David Glancy David, how did Putnam Capital Spectrum Fund perform during the six-month period? Putnam Capital Spectrum Funds class A shares returned 0.63% at net asset value for the period, compared with 3.80% for the funds unmanaged benchmark  primarily the result of stock selection and excess cash in the portfolio. For the year ended October31, the funds 23.67% return is ahead of the benchmarks 18.22% return. Its been a little more than a year since the launch of the fund. How has the environment for leveraged companies changed? Capital Spectrum Fund was launched in May 2009, a time when capital markets were just coming out of severe crisis mode and the economy was still in recession. There was a great deal of uncertainty. Since that time, the environment for leveraged companies has improved dramatically. Although access to credit remains tight by historical standards, it has loosened materially during the past year. For companies without attractive alternatives, access to debt opens up a different set of opportunities. At the same time, many companies across the economy have pared back debt or refinanced to improve their balance sheets. The American consumer was overlevered heading into the recession, but corporations generally werent. Corporate America has taken advantage of extremely low interest rates to lower the cost of debt. The other significant change since we launched the fund is that securities prices are higher, which to my mind, demonstrates the power of leveraged-company investing. When economic conditions start to improve, the business performance of levered companies can be dramatically accelerated. This comparison shows your funds performance in the context of broad market indexes for the sixmonths ended 10/31/10. See pages 4 and 1011 for additional fund performance information. Index descriptions can be found on page 14. 5 What is the rationale behind the funds relatively large cash position? Having cash on hand enables me to act quickly when I find investment opportunities. Cash also acts as a natural diversifier, because Capital Spectrum Fund has a relatively concentrated portfolio. The funds 10 largest holdings comprised over 47% of the funds total net assets. The securities I invest in are inherently volatile due to their capital structures, and the cash position is also intended to dampen that volatility. Finally, cash in the portfolios also serves to collateralize the occasional short position. Having said that, cash has been relatively high at times during the period, due to recent additions of investor capital. This excess cash turned out to be a drag on performance during the past three months, but Iexpectthat will change as more cash is invested. Were there other detractors? One position that stands out as a detractor during the most recent period was the funds largest holding, DISH Network . DISH operates the DISH Network television service, which provides direct broadcast satellite subscription television services. DISH Network also offers receiver systems, including small satellite dishes, digital set-top receivers, and remote controls. Although DISH Networks total revenues for the second quarter were above expectations at $3.17billion [up 9% year over year], the better-than-expected revenues were overshadowed by a net subscriber loss of 19,000. Most Wall Street analysts were forecasting a gain of more than 120,000 subscribers. I continue to believe that DISH has a valuable offering of lower-cost cable television in an environment where consumers are extremely price sensitive. And the company continues to generate an extremely strong level of cash flow that is more than adequate to meet the companys liability requirements. Other relative detractors included Louisiana-Pacific, TiVo, and Isle of Capri Casinos  all positions not held by the funds benchmark and no longer held by the fund. The use of a Allocations are represented as a percentage of portfolio market value. Data includes exposure achieved through various derivative instruments; however, it excludes short-term investments held as collateral for loaned securities and collateral received on certain derivative instruments, if any. These percentages may differ from allocations shown later in this report. Holdings and allocations may vary over time. 6 derivative, a put option written on a particular stock, also detracted from performance. What about contributors? Southwest Airlines added to positive performance. The company operates passenger air service to 68 cities in 35 states. The company also sells frequent-flyer credits and related services to companies participating in its Rapid Rewards frequent-flyer program, including car rental agencies, hotels, restaurants, and retail locations. Over the past three months, Southwests stock was buoyed by strong traffic numbers and higher-than-expected second-quarter profits. Net income was $112 million, or 15 cents a share, compared with $91 million, or 12 cents a share, in the same period a year ago. Revenue rose 21.1%, to $3.17 billion. Excluding costs related to the companys fuel hedge portfolio, the company earned 29 cents a share, whereas the average Wall Street estimate was for 27 cents a share. Also, Southwest announced on September 27 that it would acquire AirTran, and the news was positively received by investors. W.R. Grace was also a top contributor. The company is engaged in the production and sale of specialty chemicals and specialty materials on a global basis. In late July, the company announced that its second-quarter profit had more than doubled as costs fell and volume rose. The company, which today is operating under Chapter 11 bankruptcy protection, posted net income of $51 million, or 69 cents per share, compared with $19.3 million, or 26 cents per share, in the same period a year ago. Volume, or the physical amount of product sold, increased 4.5%. The company had successfully cut expenses across the board, resulting in strong performance for the stock over the past three months. This table shows the funds top 10 individual holdings and the percentage of the funds net assets that each represented as of 10/31/10. Short-term holdings are excluded. Holdings will vary over time. 7 You mentioned short positions. What is your strategy there? Shorting provides a potential edge over funds that are long-only and fully invested. Generally, I will take a short position when I believe the market or a particular security is overvalued and where there is a clear catalyst for a decline in price. Given the anemic recovery and the choppy stock market, some of our short positions have been extremely productive. However, the funds short positions as of October 31, 2010, amounted to less than 1% of the portfolio. The fund had a roughly 7% weighting in high-yield bonds at the end of October. Where do you see opportunities there? As credit markets have opened up, weve seen a number of companies refinance their bank debt for high-yield debt. At first glance this may not make sense, because the cost of capital in this kind of transaction can rise sharply  from 3% to 7%, for example. But high-yield debt tends to give companies two things the banks cant: longer maturities and less restrictive covenants. These two features give leveraged companies the breathing room they need to execute their business plans and grow asset values without having to repay principal right away. Generally, the more predictable the cash flow a company has, the more debt it can support. Companies that have chosen to use high-yield debt are in many cases better off today because they have renewed flexibility. Do high-yield bonds represent the most attractive opportunities across a companys capital structure? Not necessarily. I continue to find equities more compelling than either bank loans or high-yield bonds. One of the metrics I use to compare equities with debt is the free cash-flow yield. Today, equity free cash-flow Allocations are represented as a percentage of portfolio market value. Excludes short-term investments held as collateral for loaned securities. Holdings and allocations may vary over time. 8 yields are in the low double digits. By comparison, high-yield bonds offer yields in the mid single digits, and bank loans are priced off of a LIBOR rate of essentially zero. Among fixed-income securities, however, I currently favor high-yield bonds. As a manager with the flexibility to invest across the capital structure, what resources do you have at Putnam to support that kind of research? One of the great advantages of managing these funds at Putnam is our tremendous fixed-income research. In 2008, for example, when the financial markets froze and access to capital became a key issue to investors, equity analysts outside of Putnam were suddenly very interested in corporate finance and liquidity. These are bread-and-butter fixed-income issues. Having Putnams fixed-income team as a resource was invaluable during the time the Spectrum Funds were launched, and it continues to be true today. What is your outlook? The U.S. economy clearly experienced a deceleration in growth in recent months. This decline understandably led to the market correction we saw in the spring and summer because profit expectations were too high, in my view. Going forward, Im optimistic. I dont believe another recession is likely at this point. And with interest rates at historic lows, leveraged companies are in a good position with the ability to refinance, pay down debt, and borrow additional funds. Thanks, David. The views expressed in this report are exclusively those of Putnam Management. They are not meant as investment advice. Please note that the holdings discussed in this report may not have been held by the fund for the entire period. Portfolio composition is subject to review in accordance with the funds investment strategy and may vary in the future. Current and future portfolio holdings are subject to risk. Portfolio Manager David Glancy has an M.B.A. from Goizueta Business School at Emory University and a B.A. from Tulane University. He joined Putnam in 2009 and has been in the investment industry since 1987. IN THE NEWS The Federal Reserves QE2 has set sail. In light of what has been a tepid economic recovery, in October the Fed announced a second round of monetary stimulus via quantitative easing  dubbed QE2 by the media  involving the purchase of an additional $600 billion of U.S. Treasury bonds through the end of June 2011. The Fed has suggested in recent months that it is particularly concerned about the prospect of deflation, which has plagued the Japanese economy for the better part of the past decade. By purchasing Treasuries, the central bank could drive down already low yields and inject about $75 billion a month into the capital markets. The idea behind QE2 is that the money would then be reinvested, and the expected upward pressure on asset prices could create inflationary expectations sufficient to prevent deflation from becoming a problem. 9 Your funds performance This section shows your funds performance, price, and distribution information for periods ended October 31, 2010, the end of the first half of its current fiscal year. In accordance with regulatory requirements for mutual funds, we also include performance as of the most recent calendar quarter-end and expense information taken from the funds current prospectus. Performance should always be considered in light of a funds investment strategy. Data represents past performance. Past performance does not guarantee future results. More recent returns may be less or more than those shown. Investment return and principal value will fluctuate, and you may have a gain or a loss when you sell your shares. Performance information does not reflect any deduction for taxes a shareholder may owe on fund distributions or on the redemption of fund shares. Class Y shares are generally only available to corporate and institutional clients and clients in other approved programs. For the most recent month-end performance, please visit the Individual Investors section at putnam.com or call Putnam at 1-800-225-1581. See the Terms and Definitions section in this report for definitions of the share classes offered by your fund. Fund performance Total return for periods ended 10/31/10 Class A Class B Class C Class M Class R Class Y (inception dates) (5/18/09) (5/18/09) (5/18/09) (5/18/09) (5/18/09) (5/18/09) NAV POP NAV CDSC NAV CDSC NAV POP NAV NAV Life of fund 42.74% 34.49% 41.21% 37.21% 41.23% 41.23% 41.72% 36.80% 42.24% 43.29% Annual average 27.78 22.65 26.84 24.35 26.85 26.85 27.15 24.09 27.47 28.12 1 year 23.67 16.55 22.72 17.72 22.74 21.74 23.06 18.76 23.35 23.99 6 months 0.63 5.18 0.28 4.70 0.32 0.68 0.42 3.10 0.55 0.79 Current performance may be lower or higher than the quoted past performance, which cannot guarantee future results. After-sales-charge returns (public offering price, or POP) for class A and M shares reflect a maximum 5.75% and 3.50% load, respectively. Class B share returns reflect the applicable contingent deferred sales charge (CDSC), which is 5% in the first year, declining to 1% in the sixth year, and is eliminated thereafter. Class C shares reflect a 1% CDSC for the first year that is eliminated thereafter. Class R and Y shares have no initial sales charge or CDSC. For a portion of the periods, the fund had expense limitations, without which returns would have beenlower. A short-term trading fee of 1% may apply to redemptions or exchanges from certain funds within the time period specified in the funds prospectus. Comparative index returns For periods ended 10/31/10 Lipper Multi-Cap Core Funds Capital Spectrum Blended Index category average* Life of fund 42.29% 35.34% Annual average 27.50 23.15 1 year 18.22 17.66 6 months 3.80 1.02 Index and Lipper results should be compared to fund performance at net asset value. * Over the 6-month, 1-year, and life-of-fund periods ended 10/31/10, there were 845, 815, and 787 funds, respectively, in this Lippercategory. 10 Fund price and distribution information For the six-month period ended 10/31/10 Distributions Class A Class B Class C Class M Class R Class Y Number 2 2 2 2 2 2 Income $0.206 $0.139 $0.146 $0.175 $0.191 $0.228 Capital gains       Total Share value NAV POP NAV NAV NAV POP NAV NAV 4/30/10 $20.41 $21.66 $20.36 $20.32 $20.36 $21.10 $20.40 $20.42 10/31/10 20.32 21.56 20.27 20.23 20.26 20.99 20.31 20.34 Current yield (end of period) NAV POP NAV NAV NAV POP NAV NAV Current dividend rate 1 2.03% 1.91% 1.30% 1.38% 1.62% 1.56% 1.77% 2.24% Current 30-day SEC yield 2 N/A 0.25 0.45 0.45 N/A 0.21 0.03 0.52 The classification of distributions, if any, is an estimate. Final distribution information will appear on your year-end tax forms. 1 Most recent distribution, excluding capital gains, annualized and divided by NAV or POP at end of period. 2 Based only on investment income and calculated using the maximum offering price for each share class, in accordance with SEC guidelines. Fund performance as of most recent calendar quarter Total return for periods ended 9/30/10 Class A Class B Class C Class M Class R Class Y (inception dates) (5/18/09) (5/18/09) (5/18/09) (5/18/09) (5/18/09) (5/18/09) NAV POP NAV CDSC NAV CDSC NAV POP NAV NAV Life of fund 36.98% 29.07% 35.56% 31.56% 35.58% 35.58% 36.06% 31.33% 36.49% 37.44% Annual average 25.91 20.55 24.96 22.25 24.97 24.97 25.29 22.09 25.58 26.22 1 year 17.58 10.81 16.66 11.66 16.67 15.67 16.98 12.87 17.28 17.83 6 months 1.44 4.42 1.04 3.96 1.08 0.08 1.23 2.30 1.31 1.55 Your funds expenses As a mutual fund investor, you pay ongoing expenses, such as management fees, distribution fees (12b-1 fees), and other expenses. Using the following information, you can estimate how these expenses affect your investment and compare them with the expenses of other funds. You may also pay one-time transaction expenses, including sales charges (loads) and redemption fees, which are not shown in this section and would have resulted in higher total expenses. For more information, see your funds prospectus or talk to your financial representative. 11 Expense ratios Class A Class B Class C Class M Class R Class Y Net expenses for the fiscal year ended 4/30/10* 1.47% 2.22% 2.22% 1.97% 1.72% 1.22% Total annual operating expenses for the fiscal year ended 4/30/10 1.50% 2.25% 2.25% 2.00% 1.75% 1.25% Annualized expense ratio for the six-month period ended 10/31/10 1.39% 2.14% 2.14% 1.89% 1.64% 1.14% Fiscal-year expense information in this table is taken from the most recent prospectus, is subject to change, and may differ from that shown for the annualized expense ratio and in the financial highlights of this report. Expenses are shown as a percentage of average net assets. * Reflects Putnam Managements decision to contractually limit expenses through 8/30/11.  Restated to reflect projected expenses under a new management contract effective 1/1/10 and a new expense arrangement. Expenses per $1,000 The following table shows the expenses you would have paid on a $1,000 investment in Putnam Capital Spectrum Fund from May 1, 2010, to October 31, 2010. It also shows how much a $1,000 investment would be worth at the close of the period, assuming actual returns and expenses. Class A Class B Class C Class M Class R Class Y Expenses paid per $1,000* $7.03 $10.80 $10.81 $9.55 $8.29 $5.77 Ending value (after expenses) $1,006.30 $1,002.80 $1,003.20 $1,004.20 $1,005.50 $1,007.90 * Expenses for each share class are calculated using the funds annualized expense ratio for each class, which represents the ongoing expenses as a percentage of average net assets for the six months ended 10/31/10. The expense ratio may differ for each share class.  Expenses are calculated by multiplying the expense ratio by the average account value for the period; then multiplying the result by the number of days in the period; and then dividing that result by the number of days in the year. Estimate the expenses you paid To estimate the ongoing expenses you paid for the six months ended October 31, 2010, use the following calculation method. To find the value of your investment on May 1, 2010, call Putnam at 1-800-225-1581. 12 Compare expenses using the SECs method The Securities and Exchange Commission (SEC) has established guidelines to help investors assess fund expenses. Per these guidelines, the following table shows your funds expenses based on a $1,000 investment, assuming a hypothetical 5% annualized return . You can use this information to compare the ongoing expenses (but not transaction expenses or total costs) of investing in the fund with those of other funds. All mutual fund shareholder reports will provide this information to help you make this comparison. Please note that you cannot use this information to estimate your actual ending account balance and expenses paid during the period. Class A Class B Class C Class M Class R Class Y Expenses paid per $1,000* $7.07 $10.87 $10.87 $9.60 $8.34 $5.80 Ending value (after expenses) $1,018.20 $1,014.42 $1,014.42 $1,015.68 $1,016.94 $1,019.46 * Expenses for each share class are calculated using the funds annualized expense ratio for each class, which represents the ongoing expenses as a percentage of average net assets for the six months ended 10/31/10. The expense ratio may differ for each share class.  Expenses are calculated by multiplying the expense ratio by the average account value for the period; then multiplying the result by the number of days in the period; and then dividing that result by the number of days in the year. 13 Terms and definitions Important terms Total return shows how the value of the funds shares changed over time, assuming you held the shares through the entire period and reinvested all distributions in the fund. Net asset value (NAV) is the price, or value, of one share of a mutual fund, without a sales charge. NAVs fluctuate with market conditions. NAV is calculated by dividing the net assets of each class of shares by the number of outstanding shares in the class. Public offering price (POP) is the price of a mutual fund share plus the maximum sales charge levied at the time of purchase. POP performance figures shown here assume the 5.75% maximum sales charge for class A shares and 3.50% for class M shares. Contingent deferred sales charge (CDSC) is generally a charge applied at the time of the redemption of class B or C shares and assumes redemption at the end of the period. Your funds class B CDSC declines from a 5% maximum during the first year to 1% during the sixth year. After the sixth year, the CDSC no longer applies. The CDSC for class C shares is 1% for one year after purchase. Current yield is the annual rate of return earned from dividends or interest of an investment. Current yield is expressed as a percentage of the price of a security, fund share, or principal investment. Share classes Class A shares are generally subject to an initial sales charge and no CDSC (except on certain redemptions of shares bought without an initial sales charge). Class B shares are not subject to an initial sales charge. They may be subject to a CDSC. Class C shares are not subject to an initial sales charge and are subject to a CDSC only if the shares are redeemed during the first year. Class M shares have a lower initial sales charge and a higher 12b-1 fee than class A shares and no CDSC (except on certain redemptions of shares bought without an initial sales charge). Class R shares are not subject to an initial sales charge or CDSC and are available only to certain defined contribution plans. Class Y shares are not subject to an initial sales charge or CDSC, and carry no 12b-1 fee. They are generally only available to corporate and institutional clients and clients in other approved programs. Comparative indexes Barclays Capital Aggregate Bond Index is an unmanaged index of U.S. investment-grade fixed-income securities. BofA (Bank of America) Merrill Lynch U.S. 3-Month Treasury Bill Index is an unmanaged index that seeks to measure the performance of U.S. Treasury bills available in the marketplace. Capital Spectrum Blended Index is an unmanaged index administered by Putnam Management, 50% of which is the S&P 500 Index and 50% of which is the JPMorgan Developed High Yield Index. JPMorgan Developed High Yield Index is an unmanaged index of high-yield fixed-income securities issued in developed countries. S&P 500 Index is an unmanaged index of common stock performance. Indexes assume reinvestment of all distributions and do not account for fees. Securities and performance of a fund and an index will differ. You cannot invest directly in an index. Lipper is a third-party industry-ranking entity that ranks mutual funds. Its rankings do not reflect sales charges. Lipper rankings are based on total return at net asset value relative to other funds that have similar current investment styles or objectives as determined by Lipper. Lipper may change a funds category assignment at its discretion. Lipper category averages reflect performance trends for funds within a category. 14 Trustee approval of management contract General conclusions The Board of Trustees of the Putnam funds oversees the management of each fund and, as required by law, determines annually whether to approve the continuance of your funds management contract with Putnam Investment Management (Putnam Management), the sub-management contract with respect to your fund between Putnam Management and its affiliate, Putnam Investments Limited (PIL), and the sub-advisory contract among Putnam Management, PIL, and another affiliate, Putnam Advisory Company (PAC). In this regard, the Board of Trustees, with the assistance of its Contract Committee consisting solely of Trustees who are not interested persons (as this term is defined in the Investment Company Act of 1940, as amended) of the Putnam funds (the Independent Trustees), requests and evaluates all information it deems reasonably necessary under the circumstances. Over the course of several months ending in June 2010, the Contract Committee met on a number of occasions with representatives of Putnam Management and in executive session to consider the information provided by Putnam Management and other information developed with the assistance of the Boards independent counsel and independent staff. The Contract Committee reviewed and discussed key aspects of this information with all of the Independent Trustees. At the Trustees June 11, 2010 meeting, the Contract Committee recommended, and the Independent Trustees approved, the continuance of your funds management, sub-management and sub-advisory contracts, effective July 1, 2010. (Because PIL and PAC are affiliates of Putnam Management and Putnam Management remains fully responsible for all services provided by PIL and PAC, the Trustees have not evaluated PIL or PAC as separate entities, and all subsequent references to Putnam Management below should be deemed to include reference to PIL and PAC as necessary or appropriate in the context.) The Independent Trustees approval was based on the following conclusions:  That the fee schedule in effect for your fund represented reasonable compensation in light of the nature and quality of the services being provided to the fund, the fees paid by competitive funds, and the costs incurred by Putnam Management in providing such services, and  That the fee schedule represented an appropriate sharing between fund shareholders and Putnam Management of such economies of scale as may exist in the management of the fund at current asset levels. These conclusions were based on a comprehensive consideration of all information provided to the Trustees and were not the result of any single factor. Some of the factors that figured particularly in the Trustees deliberations and how the Trustees considered these factors are described below, although individual Trustees may have evaluated the information presented differently, giving different weights to various factors. It is also important to recognize that the fee arrangements for your fund and the other Putnam funds are the result of many years of review and discussion between the Independent Trustees and Putnam Management, that certain aspects of the arrangements may receive greater scrutiny in some years than others, and that the Trustees conclusions may be based, in part, on their consideration of fee arrangements in prior years. Consideration of implementation of strategic pricing initiative The Trustees were mindful that new management contracts had been implemented 15 for all but a few funds at the beginning of 2010 as part of Putnam Managements strategic pricing initiative. These new management contracts reflected the implementation of more competitive fee levels for many funds, complex-wide breakpoints for the open-end funds and performance fees for some funds. The Trustees had approved these new management contracts on July 10, 2009 and submitted them to shareholder meetings of the affected funds in late 2009, where the contracts were in all cases approved by overwhelming majorities of the shares voted. Because the management contracts had been implemented only recently, the Contract Committee had limited practical experience with the operation of the new fee structures. The financial data available to the Committee reflected actual operations under the prior contracts; information was also available on a pro forma basis, adjusted to reflect the fees payable under the new management contracts. In light of the limited information available regarding operations under the new management contracts, in recommending the continuation of the new management contracts in June 2010, the Contract Committee relied to a considerable extent on its review of the financial information and analysis that formed the basis of the Boards approval of the new management contracts on July 10, 2009. Management fee schedules and categories; total expenses The Trustees reviewed the management fee schedules in effect for all Putnam funds, including fee levels and breakpoints. In reviewing management fees, the Trustees generally focus their attention on material changes in circumstances  for example, changes in assets under management or investment style, changes in Putnam Managements operating costs, or changes in competitive practices in the mutual fund industry  that suggest that consideration of fee changes might be warranted. The Trustees concluded that the circumstances did not warrant changes to the management fee structure of your fund. As in the past, the Trustees continued to focus on the competitiveness of the total expense ratio of each fund. In order to ensure that expenses of the Putnam funds continue to meet evolving competitive standards, the Trustees and Putnam Management agreed in 2009 to implement certain expense limitations. Most funds had sufficiently low expenses that these expense limitations did not apply. However, in the case of your fund, the second of the expense limitations applied. The expense limitations were: (i) a contractual expense limitation applicable to all retail open-end funds of 37.5 basis points on investor servicing fees and expenses and (ii) a contractual expense limitation applicable to all open-end funds of 20 basis points on so-called other expenses (i.e., all expenses exclusive of management fees, investor servicing fees, distribution fees, taxes, brokerage commissions and extraordinary expenses). These expense limitations serve in particular to maintain competitive expense levels for funds with large numbers of small shareholder accounts and funds with relatively small net assets. The Trustees reviewed comparative fee and expense information for a custom group of competitive funds selected by Lipper Inc. This comparative information included your funds percentile ranking for effective management fees (excluding any applicable 12b-1 fee), which provides a general indication of your funds relative standing. In the custom peer group, your fund ranked in the 2nd quintile in effective management fees (determined for your fund and the other funds in the custom peer group based on fund asset size and the applicable contractual management fee schedule) as of December 31, 2009 (the first quintile representing the least expensive funds and the 16 fifth quintile the most expensive funds). The Trustees also considered that your fund ranked in the 2nd quintile in effective management fees, on a pro forma basis adjusted to reflect the impact of the strategic pricing initiative discussed above, as of December 31, 2009. Your fund currently has the benefit of breakpoints in its management fee that provide shareholders with significant economies of scale in the form of reduced fee levels as assets under management in the Putnam family of funds increase. The Contract Committee observed that the complex-wide breakpoints of the open-end funds have only been in place for a short while, and the Trustees will examine the operation of this new breakpoint structure in future years in light of actual experience. In connection with their review of the management fees and total expenses of the Putnam funds, the Trustees also reviewed the costs of the services provided and the profits realized by Putnam Management and its affiliates from their contractual relationships with the funds. This information included trends in revenues, expenses and profitability of Putnam Management and its affiliates relating to the investment management, investor servicing and distribution services provided to the funds. In this regard, the Trustees also reviewed an analysis of Putnam Managements revenues, expenses and profitability, allocated on a fund-by-fund basis, with respect to the funds management, distribution, and investor servicing contracts. For each fund, the analysis presented information about revenues, expenses and profitability for each of the agreements separately and for the agreements taken together on a combined basis. The Trustees concluded that, at current asset levels, the fee schedules currently in place represented an appropriate sharing of economies of scale at that time. The information examined by the Trustees as part of their annual contract review for the Putnam funds has included for many years information regarding fees charged by Putnam Management and its affiliates to institutional clients such as defined benefit pension plans, college endowments, and the like. This information included comparisons of such fees with fees charged to the funds, as well as an assessment of the differences in the services provided to these two types of clients. The Trustees observed, in this regard, that the differences in fee rates between institutional clients and mutual funds are by no means uniform when examined by individual asset sectors, suggesting that differences in the pricing of investment management services to these types of clients may reflect historical competitive forces operating in separate market places. The Trustees considered the fact that fee rates across different asset classes are typically higher on average for mutual funds than for institutional clients, as well as the differences between the services that Putnam Management provides to the Putnam funds and those that it provides to its institutional clients, and did not rely on these comparisons to any significant extent in concluding that the management fees paid by your fund are reasonable. Investment performance The quality of the investment process provided by Putnam Management represented a major factor in the Trustees evaluation of the quality of services provided by Putnam Management under your funds management contract. The Trustees were assisted in their review of the Putnam funds investment process and performance by the work of the Investment Oversight Coordinating Committee of the Trustees and the Investment Oversight Committees of the Trustees, which met on a regular basis with the funds portfolio teams throughout the year. The Trustees concluded that Putnam Management generally provides a high-quality investment process  based on the experience and skills of the individuals assigned to the management of fund portfolios, the resources made available to them, and in general Putnam Managements 17 ability to attract and retain high-quality personnel  but also recognized that this does not guarantee favorable investment results for every fund in every time period. The Trustees considered the investment performance of each fund (although not your fund , which had only a limited performance record because it had only recently commenced operations) over multiple time periods and considered information comparing each funds performance with various benchmarks and with the performance of competitive funds. The Committee noted the substantial improvement in the performance of most Putnam funds during 2009. The Committee also noted the disappointing investment performance of a number of the funds for periods ended December 31, 2009 and considered information provided by Putnam Management regarding the factors contributing to the underperformance and actions being taken to improve performance. The Trustees indicated their intention to continue to monitor performance trends to assess the effectiveness of these efforts and to evaluate whether additional changes to address areas of underperformance are warranted. In the case of your fund, the Trustees considered information about the funds performance relative to its benchmark for the period measuring from its inception on May 18, 2009 through December 31, 2009. The funds class A share net return lagged the benchmark return over the life-of-fund period ended December 31, 2009. (When considering performance information, shareholders should be mindful that past performance is not a guarantee of future results.) Brokerage and soft-dollar allocations; investor servicing The Trustees considered various potential benefits that Putnam Management may receive in connection with the services it provides under the management contract with your fund. These include benefits related to brokerage and soft-dollar allocations, whereby a portion of the commissions paid by a fund for brokerage may be used to acquire research services that are expected to be useful to Putnam Management in managing the assets of the fund and of other clients. The Trustees considered a change made, at Putnam Managements request, to the Putnam funds brokerage allocation policies commencing in 2010, which increased the permitted soft dollar allocation to third-party services over what had been authorized in previous years. The Trustees noted that a portion of available soft dollars continues to be allocated to the payment of fund expenses. The Trustees indicated their continued intent to monitor regulatory developments in this area with the assistance of their Brokerage Committee and also indicated their continued intent to monitor the potential benefits associated with fund brokerage and soft-dollar allocations and trends in industry practices to ensure that the principle of seeking best price and execution remains paramount in the portfolio trading process. Putnam Management may also receive benefits from payments that the funds make to Putnam Managements affiliates for investor or distribution services. In conjunction with the annual review of your funds management contract, the Trustees reviewed your funds investor servicing agreement with Putnam Investor Services, Inc. (PSERV) and its distributors contracts and distribution plans with Putnam Retail Management Limited Partnership (PRM), both of which are affiliates of Putnam Management. The Trustees concluded that the fees payable by the funds to PSERV and PRM, as applicable, for such services are reasonable in relation to the nature and quality of such services. 18 Other information for shareholders Important notice regarding delivery of shareholder documents In accordance with SEC regulations, Putnam sends a single copy of annual and semiannual shareholder reports, prospectuses, and proxy statements to Putnam shareholders who share the same address, unless a shareholder requests otherwise. If you prefer to receive your own copy of these documents, please call Putnam at 1-800-225-1581, and Putnam will begin sending individual copies within30days. Proxy voting Putnam is committed to managing our mutual funds in the best interests of our shareholders. The Putnam funds proxy voting guidelines and procedures, as well as information regarding how your fund voted proxies relating to portfolio securities during the 12-month period ended June 30, 2010, are available in the Individual Investors section of putnam.com, and on the SECs Web site, www.sec.gov. If you have questions about finding forms on the SECs Web site, you may call the SEC at 1-800-SEC-0330. You may also obtain the Putnam funds proxy voting guidelines and procedures at no charge by calling Putnams Shareholder Services at 1-800-225-1581. Fund portfolio holdings The fund will file a complete schedule of its portfolio holdings with the SEC for the first and third quarters of each fiscal year on Form N-Q. Shareholders may obtain the funds Forms N-Q on the SECs Web site at www.sec.gov. In addition, the funds Forms N-Q may be reviewed and copied at the SECs Public Reference Room in Washington, D.C. You may call the SEC at 1-800-SEC-0330 for information about the SECs Web site or the operation of the Public Reference Room. Trustee and employee fund ownership Putnam employees and members of the Board of Trustees place their faith, confidence, and, most importantly, investment dollars in Putnam mutual funds. As of October 31, 2010, Putnam employees had approximately $324,000,000 and the Trustees had approximately $68,000,000 invested in Putnam mutual funds. These amounts include investments by the Trustees and employees immediate family members as well as investments through retirement and deferred compensation plans. 19 Financial statements A guide to financial statements These sections of the report, as well as the accompanying Notes, constitute the funds financial statements. The funds portfolio lists all the funds investments and their values as of the last day of the reporting period. Holdings are organized by asset type and industry sector, country, or state to show areas of concentration and diversification. Statement of assets and liabilities shows how the funds net assets and share price are determined. All investment and non-investment assets are added together. Any unpaid expenses and other liabilities are subtracted from this total. The result is divided by the number of shares to determine the net asset value per share, which is calculated separately for each class of shares. (For funds with preferred shares, the amount subtracted from total assets includes the liquidation preference of preferred shares.) Statement of operations shows the funds net investment gain or loss. This is done by first adding up all the funds earnings  from dividends and interest income  and subtracting its operating expenses to determine net investment income (or loss). Then, any net gain or loss the fund realized on the sales of its holdings  as well as any unrealized gains or losses over the period  is added to or subtracted from the net investment result to determine the funds net gain or loss for the fiscal period. Statement of changes in net assets shows how the funds net assets were affected by the funds net investment gain or loss, by distributions to shareholders, and by changes in the number of the funds shares. It lists distributions and their sources (net investment income or realized capital gains) over the current reporting period and the most recent fiscal year-end. The distributions listed here may not match the sources listed in the Statement of operations because the distributions are determined on a tax basis and may be paid in a different period from the one in which they were earned. Dividend sources are estimated at the time of declaration. Actual results may vary. Any non-taxable return of capital cannot be determined until final tax calculations are completed after the end of the funds fiscal year. Financial highlights provide an overview of the funds investment results, per-share distributions, expense ratios, net investment income ratios, and portfolio turnover in one summary table, reflecting the five most recent reporting periods. In a semiannual report, the highlights table also includes the currentreportingperiod. 20 The funds portfolio 10/31/10 (Unaudited) COMMON STOCKS (68.6%)* Shares Value Aerospace and defense (1.8%) L-3 Communications Holdings, Inc. 44,600 $3,219,674 Airlines (9.1%) Southwest Airlines Co. 728,222 10,020,335 United Continental Holdings, Inc.  S 215,400 6,255,216 Banking (6.3%) BB&T Corp. 66,600 1,559,106 Citigroup, Inc.  1,140,500 4,755,885 JPMorgan Chase & Co. 68,600 2,581,418 Synovus Financial Corp. 651,700 1,407,672 Wells Fargo & Co. 34,500 899,760 Biotechnology (0.8%) Sequenom, Inc.  S 215,200 1,366,520 Broadcasting (19.6%) DISH Network Corp. Class A 872,700 17,331,815 EchoStar Corp. Class A  813,414 17,244,377 LodgeNet Interactive Corp.  S 218,686 557,649 Chemicals (7.1%) LyondellBasell Industries NV Class A (Netherlands)  36,273 974,293 LyondellBasell Industries NV Class B (Netherlands)  13,838 372,104 OM Group, Inc.  93,300 3,104,091 Rhodia SA (France) 88,343 2,451,546 W.R. Grace & Co.  177,500 5,690,650 Commercial and consumer services (0.5%) Orbitz Worldwide, Inc.  134,900 917,320 Communications equipment (1.2%) Harris Corp. 48,900 2,209,791 Consumer finance (1.3%) Capital One Financial Corp. 61,700 2,299,559 Electric utilities (0.7%) AES Corp. (The)  110,700 1,321,758 Energy (oil field) (0.1%) Stallion Oilfield Holdings, Ltd. 10,433 219,093 Financial (3.7%) AerCap Holdings NV (Netherlands)  270,600 3,493,446 NewStar Financial, Inc.  398,037 3,029,062 Gaming and lottery (0.2%) Pinnacle Entertainment , Inc.  25,137 321,754 Health-care services (0.7%) Lincare Holdings, Inc. 44,850 1,175,967 21 COMMON STOCKS (68.6%)* cont. Shares Value Household furniture and appliances (1.5%) Select Comfort Corp.  322,565 $2,680,515 Industrial (0.4%) China Ming Yang Wind Power Group, Ltd. ADS (China)  57,601 676,812 Medical technology (1.6%) Alliance HealthCare Services, Inc.  66,700 262,798 STAAR Surgical Co.  S 486,300 2,562,801 Oil and gas (9.3%) Chesapeake Energy Corp. 213,800 4,639,460 Petrohawk Energy Corp.  300,000 5,103,000 Pioneer Natural Resources Co. 26,800 1,870,640 Rosetta Resources, Inc.  S 206,200 4,930,242 Restaurants (1.7%) AFC Enterprises  91,800 1,166,778 Dominos Pizza, Inc.  89,900 1,334,116 Famous Daves of America, Inc.  59,800 570,492 Retail (1.0%) Talbots, Inc. (The)  191,300 1,870,914 Total common stocks (cost $110,671,643) CORPORATE BONDS AND NOTES (6.6%)* Principal amount Value Aerospace and defense (0.1%) BE Aerospace, Inc. sr. unsec. unsub. notes 6 7/8s, 2020 $250,000 $264,375 Automotive (0.2%) TRW Automotive, Inc. company guaranty sr. unsec. unsub. notes Ser. REGS, 6 3/8s, 2014 EUR 200,000 285,596 Banking (0.3%) Provident Funding Associates 144A sr. notes 10 1/4s, 2017 $500,000 520,000 Biotechnology (0.1%) Talecris Biotherapeutics Holdings Corp. company guaranty sr. unsec. notes 7 3/4s, 2016 105,000 117,600 Broadcasting (0.2%) Gray Television, Inc. company guaranty sr. notes 10 1/2s, 2015 300,000 313,125 Cable television (0.2%) Mediacom LLC/Mediacom Capital Corp. sr. unsec. notes 9 1/8s, 2019 50,000 52,875 Virgin Media Finance PLC company guaranty sr. notes Ser. 1, 9 1/2s, 2016 (United Kingdom) 225,000 255,656 Chemicals (0.4%) Ineos Finance PLC 144A company guaranty sr. notes 9s, 2015 (United Kingdom) 250,000 266,250 Ineos Group Holdings PLC 144A company guaranty unsec. sub. notes 8 1/2s, 2016 (United Kingdom) 500,000 455,000 22 CORPORATE BONDS AND NOTES (6.6%)* cont. Principal amount Value Computers (0.3%) Ceridian Corp. company guaranty sr. unsec. notes 12 1/4s, 2015  $319,500 $310,714 SunGard Data Systems, Inc. company guaranty 9 1/8s, 2013 250,000 255,938 Construction (%) Associated Materials, LLC/Associated Materials Finance, Inc. company guaranty sr. notes 9 7/8s, 2016 65,000 78,000 Containers (0.2%) Berry Plastics Corp. company guaranty sr. notes 8 7/8s, 2014 240,000 244,200 Reynolds Group DL Escrow, Inc./Reynolds Group Escrow, LLC 144A company guaranty sr. notes 7 3/4s, 2016 (Luxembourg) 130,000 137,800 Electronics (0.7%) Freescale Semiconductor, Inc. company guaranty sr. unsec. notes 9 1/8s, 2014  56,039 57,090 Freescale Semiconductor, Inc. company guaranty sr. unsec. notes 8 7/8s, 2014 446,000 453,805 Freescale Semiconductor, Inc. 144A company guaranty sr. notes 9 1/4s, 2018 700,000 749,000 Financial (0.3%) Ally Financial, Inc. 144A company guaranty sr. unsec. unsub. notes 7 1/2s, 2020 500,000 540,000 Forest products and packaging (0.6%) NewPage Corp. company guaranty sr. notes 11 3/8s, 2014 270,000 259,200 PE Paper Escrow GmbH sr. notes Ser. REGS, 11 3/4s, 2014 (Austria) EUR 70,000 112,864 Verso Paper Holdings, LLC/Verso Paper, Inc. company guaranty Ser. B, 11 3/8s, 2016 $800,000 770,000 Gaming and lottery (1.2%) FireKeepers Development Authority 144A sr. sec. notes 13 7/8s, 2015 450,000 527,625 Harrahs Operating Co., Inc. company guaranty sr. notes 10s, 2018 1,000,000 867,500 MTR Gaming Group, Inc. company guaranty sr. notes 12 5/8s, 2014 400,000 418,000 Pinnacle Entertainment, Inc. company guaranty sr. unsec. sub. notes 8 3/4s, 2020 190,000 189,763 Pinnacle Entertainment, Inc. company guaranty sr. unsec. sub. notes 7 1/2s, 2015 105,000 104,475 Lodging/Tourism (0.1%) FelCor Lodging LP company guaranty sr. notes 10s, 2014 R 100,000 112,500 Manufacturing (0.3%) General Cable Corp. company guaranty sr. unsec. unsub. notes FRN 2.665s, 2015 20,000 18,700 RBS Global, Inc./Rexnord Corp. company guaranty unsec. sr. notes 8 1/2s, 2018 500,000 525,000 23 CORPORATE BONDS AND NOTES (6.6%)* cont. Principal amount Value Media (0.2%) Affinion Group Holdings, Inc. 144A company guaranty sr. notes 11 5/8s, 2015 $335,000 $344,631 Oil and gas (1.0%) Compton Petroleum Finance Corp. company guaranty sr. unsec. notes 10s, 2017 (Canada) 201,450 172,240 Connacher Oil and Gas, Ltd. 144A sr. sec. notes 11 3/4s, 2014 (Canada) 255,000 275,400 Newfield Exploration Co. sr. unsec. sub. notes 6 5/8s, 2014 250,000 255,625 Rosetta Resources, Inc. company guaranty sr. unsec. notes 9 1/2s, 2018 785,000 818,363 SandRidge Energy, Inc. 144A sr. unsec. notes 9 7/8s, 2016 200,000 213,000 Power producers (0.2%) Calpine Corp. 144A sr. sec. notes 7 1/4s, 2017 174,000 180,960 Dynegy Holdings, Inc. sr. unsec. notes 7 3/4s, 2019 300,000 204,750 Telecommunications (%) MetroPCS Wireless, Inc. company guaranty sr. unsec. notes 9 1/4s, 2014 72,000 75,420 Textiles (%) Hanesbrands, Inc. company guaranty sr. unsec. notes FRN Ser. B, 4.121s, 2014 10,000 9,975 Total corporate bonds and notes (cost $11,030,203) INVESTMENT COMPANIES (4.7%)* Shares Value SPDR S&P rust 70,173 $8,317,606 Total investment companies (cost $7,999,441) SENIOR LOANS (2.2%)* c Principal amount Value AGFS Funding Co. bank term loan FRN 7 1/4s, 2015 $400,000 $403,438 Calpine Corp. bank term loan FRN Ser. B, 3.165s, 2014 8,886 8,829 Harrahs Operating Co., Inc. bank term loan FRN Ser. B2, 3.288s, 2015 680,000 600,097 Ineos Holdings, Ltd. bank term loan FRN Ser. B2, 7.501s, 2013 (United Kingdom) 250,000 255,521 Ineos Holdings, Ltd. bank term loan FRN Ser. C2, 8.001s, 2014 (United Kingdom) 250,000 255,521 Level 3 Financing, Inc. bank term loan FRN Ser. B, 11 1/2s, 2014 115,000 124,200 Metro-Goldwyn-Mayer, Inc. bank term loan FRN Ser. B, 20 1/2s, 2012 2,000,000 927,778 Revlon Consumer Products bank term loan FRN 6s, 2015 497,500 497,855 Swift Transportation Co., Inc. bank term loan FRN 8 1/4s, 2014 492,401 483,306 Telecordia Technologies, Inc. bank term loan FRN 6 3/4s, 2016 373,125 375,107 Total senior loans (cost $3,863,185) 24 PREFERRED STOCKS (2.0%)* Shares Value Ally Financial, Inc. 144A Ser. G, 7.00% cum. pfd. 1,000 $888,688 Strategic Hotels & Resorts Ser. A, $2.13 cum. pfd. R 111,228 2,676,146 Total preferred stocks (cost $2,680,772) CONVERTIBLE PREFERRED STOCKS (1.3%)* Shares Value FelCor Lodging Trust, Inc. Ser. A, $0.488 cum. cv. pfd. R 97,508 $2,312,773 Total convertible preferred stocks (cost $1,360,496) CONVERTIBLE BONDS AND NOTES (0.4%)* Principal amount Value CompuCredit Holdings Corp. cv. sr. unsec. unsub. notes 3 5/8s, 2025 $655,000 $532,188 Leap Wireless International, Inc. cv. sr. unsec. notes 4 1/2s, 2014 200,000 180,250 Total convertible bonds and notes (cost $474,948) SHORT-TERM INVESTMENTS (18.4%)* Principal amount/shares Value Putnam Cash Collateral Pool, LLC 0.21% d 9,549,625 $9,549,625 Putnam Money Market Liquidity Fund 0.16% e 11,366,640 11,366,640 U.S. Treasury Bills with an effective yield of 0.32%, November 18, 2010 ### $785,000 784,882 U.S. Treasury Bills with an effective yield of 0.24%, June 2, 2011 # ### 1,850,000 1,847,050 U.S. Treasury Bills with an effective yield of 0.19%, March 10, 2011 ### 1,400,000 1,399,286 U.S. Treasury Bills with effective yields ranging from 0.27% to 0.29%, December 16, 2010 ### 7,894,000 7,891,225 Total short-term investments (cost $32,838,812) TOTAL INVESTMENTS Total investments (cost $170,919,500) Key to holdings currency abbreviations EUR Euro USD / $ United States Dollar Key to holdings abbreviations ADS American Depository Shares ETF Exchange Traded Fund FRN Floating Rate Notes SPDR S&P 500 Index Depository Receipts Notes to the funds portfolio Unless noted otherwise, the notes to the funds portfolio are for the close of the funds reporting period, which ran from May 1, 2010 through October 31, 2010 (the reporting period). * Percentages indicated are based on net assets of $178,591,829.  Non-income-producing security.  Income may be received in cash or additional securities at the discretion of the issuer. # This security, in part or in entirety, was pledged and segregated with the broker to cover margin requirements for futures contracts at the close of the reporting period. 25 ### These securities, in part or in entirety, were segregated for securities sold short at the close of the reporting period. c Senior loans are exempt from registration under the Securities Act of 1933, as amended, but contain certain restrictions on resale and cannot be sold publicly. These loans pay interest at rates which adjust periodically. The interest rates shown for senior loans are the current interest rates at the close of the reporting period. Senior loans are also subject to mandatory and/or optional prepayment which cannot be predicted. As a result, the remaining maturity may be substantially less than the stated maturity shown (Notes 1 and 8). d See Note 1 to the financial statements regarding securities lending. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. e See Note 7 to the financial statements regarding investments in Putnam Money Market Liquidity Fund. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. R Real Estate Investment Trust. S Securities on loan, in part or in entirety, at the close of the reporting period. At the close of the reporting period, the fund maintained liquid assets totaling $2,235,413 to cover certain derivatives contracts and securities sold short. Debt obligations are considered secured unless otherwise indicated. 144A after the name of an issuer represents securities exempt from registration under Rule 144A under the Securities Act of 1933, as amended. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. ADS after the name of a foreign holding represents ownership of foreign securities on deposit with a custodian bank. The rates shown on FRN are the current interest rates at the close of the reporting period. The dates shown on debt obligations are the original maturity dates. FUTURES CONTRACTS OUTSTANDING at 10/31/10 (Unaudited) Number of Expiration Unrealized contracts Value date depreciation U.S. Treasury Note 10 yr (Short) 10 $1,262,813 Dec-10 $(4,706) Total Securities sold short at 10/31/10 (Unaudited) COMMON STOCKS (0.5%)* Shares Value Food (0.4%) Sara Lee Corp. 50,400 $722,232 Restaurants (0.1%) Texas Roadhouse, Inc. Class A  16,300 250,368 Total securities sold short (proceeds $885,697) 26 Accounting Standards Codification ASC 820 Fair Value Measurements and Disclosures (ASC 820) establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the funds investments. The three levels are defined as follows: Level 1  Valuations based on quoted prices for identical securities in active markets. Level 2  Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3  Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the funds net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Common stocks: Basic materials $12,592,684 $ $ Capital goods 3,896,486   Consumer cyclicals 40,924,344   Consumer staples 3,071,386   Energy 16,543,342 219,093  Financial 20,025,908   Health care 5,368,086   Technology 2,209,791   Transportation 16,275,551   Utilities and power 1,321,758   Total common stocks  Convertible bonds and notes  712,438  Convertible preferred stocks  2,312,773  Corporate bonds and notes  11,813,015  Investment companies 8,317,606   Preferred stocks 2,676,146 888,688  Senior loans  3,931,652  Short-term investments 11,366,640 21,472,068  Totals by level $ Valuation inputs Other financial instruments: Level 1 Level 2 Level 3 Futures contracts $(4,706) $ $ Securities sold short (972,600)   Totals by level $ $ The accompanying notes are an integral part of these financial statements. 27 Statement of assets and liabilities 10/31/10 (Unaudited) ASSETS Investment in securities, at value, including $9,335,305 of securities on loan (Note 1): Unaffiliated issuers (identified cost $150,003,235) $165,023,190 Affiliated issuers (identified cost $20,916,265) (Notes 1 and 7) 20,916,265 Collateral on short sales (Note 1) 1,518,825 Receivable for short sales margin (Note 1) 1,352 Dividends, interest and other receivables 416,615 Receivable for shares of the fund sold 2,467,482 Receivable for investments sold 1,618,169 Net other assets 133 Total assets LIABILITIES Payable to custodian 15,000 Payable for variation margin (Note 1) 4,219 Payable for investments purchased 2,281,159 Payable for shares of the fund repurchased 161,456 Payable for compensation of Manager (Note 2) 106,165 Payable for investor servicing fees (Note 2) 33,948 Payable for custodian fees (Note 2) 5,935 Securities sold short, at value (proceeds receivable $885,697) (Note 1) 972,600 Payable for loan financing (Note 1) 33,783 Interest payable for short sales (Note 1) 8,743 Payable for administrative services (Note 2) 578 Payable for distribution fees (Note 2) 31,419 Payable for offering costs (Note 1) 113,203 Collateral on securities loaned, at value (Note 1) 9,549,625 Other accrued expenses 52,369 Total liabilities Net assets REPRESENTED BY Paid-in capital (Unlimited shares authorized) (Notes 1, 4 and 6) $160,163,064 Distributions in excess of net investment income (Note 1) (614,975) Accumulated net realized gain on investments and foreign currency transactions (Note 1) 4,114,102 Net unrealized appreciation of investments and assets and liabilities in foreign currencies 14,929,638 Total  Representing net assets applicable to capital shares outstanding (Continued on next page) 28 Statement of assets and liabilities (Continued) COMPUTATION OF NET ASSET VALUE AND OFFERING PRICE Net asset value and redemption price per class A share ($61,399,011 divided by 3,021,369 shares) $20.32 Offering price per class A share (100/94.25 of $20.32)* $21.56 Net asset value and offering price per class B share ($1,317,009 divided by 64,969 shares)** $20.27 Net asset value and offering price per class C share ($21,805,102 divided by 1,078,103 shares)** $20.23 Net asset value and redemption price per class M share ($953,504 divided by 47,068 shares) $20.26 Offering price per class M share (100/96.50 of $20.26)* $20.99 Net asset value, offering price and redemption price per class R share ($50,807 divided by 2,502 shares) $20.31 Net asset value, offering price and redemption price per class Y share ($93,066,396 divided by 4,576,092 shares) $20.34 * On single retail sales of less than $50,000. On sales of $50,000 or more the offering price is reduced. ** Redemption price per share is equal to net asset value less any applicable contingent deferred sales charge. The accompanying notes are an integral part of these financial statements. 29 Statement of operations Six months ended 10/31/10 (Unaudited) INVESTMENT INCOME Interest (including interest income of $7,895 from investments in affiliated issuers) (Note 7) $1,403,511 Dividends (net of foreign tax of $4,248) 137,294 Securities lending (including interest income of $5,297 from investments in affiliated issuers) (Note 1) 9,074 Total investment income EXPENSES Compensation of Manager (Note 2) 516,568 Investor servicing fees (Note 2) 173,879 Custodian fees (Note 2) 7,321 Trustee compensation and expenses (Note 2) 4,004 Administrative services (Note 2) 2,579 Dividend expense for short sales (Note 1) 23,704 Interest expense for short sales (Note 1) 7,676 Distribution fees  Class A (Note 2) 60,630 Distribution fees  Class B (Note 2) 5,629 Distribution fees  Class C (Note 2) 82,130 Distribution fees  Class M (Note 2) 2,591 Distribution fees  Class R (Note 2) 107 Amortization of offering costs (Note 1) 5,413 Other 64,758 Total expenses Expense reduction (Note 2) (6,485) Net expenses Net investment income Net realized gain on investments (Notes 1 and 3) 1,634,771 Net realized gain on short sales (Notes 1 and 3) 766,347 Net realized loss on foreign currency transactions (Note 1) (1,707) Net realized gain on written options (Notes 1 and 3) 172,194 Net unrealized appreciation of assets and liabilities in foreign currencies during the period 1,382 Net unrealized depreciation of investments, futures contracts and short sales during the period (473,496) Net gain on investments Net increase in net assets resulting from operations The accompanying notes are an integral part of these financial statements. 30 Statement of changes in net assets INCREASE IN NET ASSETS For the period 5/18/09 (commencement Six months of operations) ended 10/31/10* to 4/30/10 Operations: Net investment income $599,375 $1,362,262 Net realized gain on investments and foreign currency transactions 2,571,605 3,153,452 Net unrealized appreciation (depreciation) of investments and assets and liabilities in foreign currencies (472,114) 15,401,752 Net increase in net assets resulting from operations Distributions to shareholders (Note 1): From ordinary income Net investment income Class A (532,212) (368,303) Class B (8,259) (6,279) Class C (125,553) (51,490) Class M (6,897) (1,515) Class R (467) (159) Class Y (872,664) (648,540) Net realized short-term gain on investments Class A  (625,965) Class B  (17,303) Class C  (107,269) Class M  (2,248) Class R  (331) Class Y  (811,191) Redemption fees (Note 1) 8,978 819 Increase from capital share transactions (Note 4) 49,828,228 102,324,117 Total increase in net assets NET ASSETS Beginning of period (Note 6) 127,601,809 8,000,000 End of period (including distributions in excess of net investment income of $614,975 and undistributed net investment income of $331,702, respectively) * Unaudited The accompanying notes are an integral part of these financial statements. 31 Financial highlights (For a common share outstanding throughout the period) INVESTMENT OPERATIONS: LESS DISTRIBUTIONS: RATIOS AND SUPPLEMENTAL DATA: Ratio of expenses to average netassets Ratio Net asset Net realized Ratio excluding of net investment value, and unrealized Total from From From Total return Net assets, of expenses dividend and income (loss) beginning Net investment gain (loss) investment net investment net realized gain Total Redemption Net asset value, at net asset end of period to average interest expense to average Portfolio Period ended of period income (loss) a on investments operations income on investments distributions fees b end of period value (%) c (in thousands) netassets (%) d,e (%) d netassets (%) turnover (%) Class A October 31, 2010** .08 .04 (.21)   .63 * .70* .68* .41* 62.15* April 30, 2010 .49 5.69 (.28) (.49)  41.85 * 1.42* f 1.40* f 2.70* f 84.10* Class B October 31, 2010** .01 .04 (.14)   .28 * 1.08* 1.06* .03* 62.15* April 30, 2010 .39 5.64 (.18) (.49)  40.81 * 2.13* f 2.11* f 2.16* f 84.10* Class C October 31, 2010** .01 .05 (.15)   .32 * 1.08* 1.06* .03* 62.15* April 30, 2010 .32 5.71 (.22) (.49)  40.79 * 2.13* f 2.11* f 1.72* f 84.10* Class M October 31, 2010** .03 .05 (.18)   .42 * .96* .94* .14* 62.15* April 30, 2010 .35 5.73 (.23) (.49)  41.13 * 1.89* f 1.87* f 1.88* f 84.10* Class R October 31, 2010** .05 .05 (.19)   .55 * .83* .81* .26* 62.15* April 30, 2010 .45 5.67 (.23) (.49)  41.46 * 14 1.65* f 1.63* f 2.57* f 84.10* Class Y October 31, 2010** .10 .05 (.23)   .79 * .58* .56* .54* 62.15* April 30, 2010 .49 5.73 (.31) (.49)  42.16 * 1.18* f 1.16* f 2.61* f 84.10* * Not annualized. ** Unaudited.  For the period May 18, 2009 (commencement of operations) to April 30, 2010. a Per share net investment income (loss) has been determined on the basis of the weighted average number of shares outstanding during the period. b Amount represents less than $0.01 per share. c Total return assumes dividend reinvestment and does not reflect the effect of sales charges. d Includes amounts paid through expense offset and brokerage/service arrangements (Note 2). e Includes dividend and interest expense in connection with securities sold short, which amounted to the following amounts as a percentage of average net assets (Note 1): Percentage of average net assets October 31, 2010 0.02% April 30, 2010 0.02 f Reflects an involuntary contractual expense limitation in effect during the period. As a result of such limitation, the expenses of each class reflect a reduction of the following amounts (Note 2): Percentage of average net assets April 30, 2010 0.29% The accompanying notes are an integral part of these financial statements. 32 33 Notes to financial statements 10/31/10 (Unaudited) Note 1: Significant accounting policies Putnam Capital Spectrum Fund (the fund) is a non-diversified series of Putnam Funds Trust (the Trust), a Massachusetts business trust registered under the Investment Company Act of 1940, as amended, as an open-end management investment company. The investment objective of the fund is to seek total return by investing in a portfolio mainly consisting of equity and fixed-income securities, including bank loans, of leveraged small and midsize U.S.-based companies that Putnam Investment Management, LLC (Putnam Management), the funds manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC, believes have favorable investment potential. The fund may invest in higher yielding, lower rated bonds that may have a higher rate of default. The fund offers class A, class B, class C, class M, class R and class Y shares. Class A and class M shares are sold with a maximum front-end sales charge of 5.75% and 3.50%, respectively, and generally do not pay a contingent deferred sales charge. Class B shares, which convert to class A shares after approximately eight years, do not pay a front-end sales charge and are subject to a contingent deferred sales charge if those shares are redeemed within six years of purchase. Class C shares have a one-year 1.00% contingent deferred sales charge and do not convert to class A shares. Class R shares, which are offered to qualified employee-benefit plans, are sold at net asset value. The expenses for class A, class B, class C, class M and class R shares may differ based on the distribution fee of each class, which is identified in Note 2. Class Y shares, which are sold at net asset value, are generally subject to the same expenses as class A, class B, class C, class M and class R shares, but do not bear a distribution fee. Class Y shares are generally only available to corporate and institutional clients and clients in other approved programs. A 1.00% redemption fee may apply on any shares that are redeemed (either by selling or exchanging into another fund) within 30 days of purchase. The redemption fee is accounted for as an addition to paid-in-capital. Investment income, realized and unrealized gains and losses and expenses of the fund are borne pro-rata based on the relative net assets of each class to the total net assets of the fund, except that each class bears expenses unique to that class (including the distribution fees applicable to such classes). Each class votes as a class only with respect to its own distribution plan or other matters on which a class vote is required by law or determined by the Trustees. If the fund were liquidated, shares of each class would receive their pro-rata share of the net assets of the fund. In addition, the Trustees declare separate dividends on each class of shares. In the normal course of business, the fund enters into contracts that may include agreements to indemnify another party under given circumstances. The funds maximum exposure under these arrangements is unknown as this would involve future claims that may be, but have not yet been, made against the fund. However, the funds management team expects the risk of material loss to be remote. The following is a summary of significant accounting policies consistently followed by the fund in the preparation of its financial statements. The preparation of financial statements is in conformity with accounting principles generally accepted in the United States of America and requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities in the financial statements and the reported amounts of increases and decreases in net assets from operations. Actual results could differ from those estimates. Subsequent events after the Statement of assets and liabilities date through the date that the financial statements were issued have been evaluated in the preparation of the financial statements. Unless otherwise noted, the reporting period represents the period from May 1, 2010 through October 31, 2010. A) Security valuation Investments (including securities sold short, if any) for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets and are classified as Level 1 securities. If no sales are reported  as in the case of some securities traded over-the-counter  a security is valued at its last reported bid price and is generally categorized as a Level 2 security. Market quotations are not considered to be readily available for certain debt obligations; such investments are valued on the basis of valuations furnished by an independent pricing service approved by the Trustees or dealers selected by Putnam Management. Such services or dealers determine valuations for normal institutional-size trading units of such securities using methods based on market transactions for comparable securities and various relationships, generally recognized by institutional traders, between securities (which considers such factors as security prices, yields, maturities and ratings). These securities will generally be categorized as Level 2. Many securities markets and exchanges outside the U.S. close prior to the close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the close of the New York Stock Exchange. Accordingly, on certain days, 34 the fund will fair value foreign equity securities taking into account multiple factors including movements in the U.S. securities markets, currency valuations and comparisons to the valuation of American Depository Receipts, exchange-traded funds and futures contracts. These securities, which will generally represent a transfer from a Level 1 to a Level 2 security, will be classified as Level 2. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management does not believe accurately reflects the securitys fair value, the security will be valued at fair value by Putnam Management. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures and recovery rates. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. Such valuations and procedures are reviewed periodically by the Trustees. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. B) Joint trading account Pursuant to an exemptive order from the Securities and Exchange Commission (the SEC), the fund may transfer uninvested cash balances, including cash collateral received under security lending arrangements, into a joint trading account along with the cash of other registered investment companies and certain other accounts managed by Putnam Management. These balances may be invested in issues of short-term investments having maturities of up to 397 days for collateral received under security lending arrangements and up to 90 days for other cash investments. C) Security transactions and related investment income Security transactions are recorded on the trade date (the date the order to buy or sell is executed). Gains or losses on securities sold are determined on the identified cost basis. Interest income is recorded on the accrual basis. Dividend income, net of applicable withholding taxes, is recognized on the ex-dividend date except that certain dividends from foreign securities, if any, are recognized as soon as the fund is informed of the ex-dividend date. Non-cash dividends, if any, are recorded at the fair market value of the securities received. Dividends representing a return of capital or capital gains, if any, are reflected as a reduction of cost and/or as a realized gain. All premiums/discounts are amortized/accreted on a yield-to-maturity basis. The fund earned certain fees in connection with its senior loan purchasing activities. These fees are treated as market discount and are amortized into income in the Statement of operations. D) Foreign currency translation The accounting records of the fund are maintained in U.S. dollars. The market value of foreign securities, currency holdings, and other assets and liabilities is recorded in the books and records of the fund after translation to U.S. dollars based on the exchange rates on that day. The cost of each security is determined using historical exchange rates. Income and withholding taxes are translated at prevailing exchange rates when earned or incurred. The fund does not isolate that portion of realized or unrealized gains or losses resulting from changes in the foreign exchange rate on investments from fluctuations arising from changes in the market prices of the securities. Such gains and losses are included with the net realized and unrealized gain or loss on investments. Net realized gains and losses on foreign currency transactions represent net realized exchange gains or losses on closed forward currency contracts, disposition of foreign currencies, currency gains and losses realized between the trade and settlement dates on securities transactions and the difference between the amount of investment income and foreign withholding taxes recorded on the funds books and the U.S. dollar equivalent amounts actually received or paid. Net unrealized appreciation and depreciation of assets and liabilities in foreign currencies arise from changes in the value of open forward currency contracts and assets and liabilities other than investments at the period end, resulting from changes in the exchange rate. Investments in foreign securities involve certain risks, including those related to economic instability, unfavorable political developments, and currency fluctuations, not present with domestic investments. E) Futures contracts The fund uses futures contracts to manage exposure to market risk. The potential risk to the fund is that the change in value of futures contracts may not correspond to the change in value of the hedged instruments. In addition, losses may arise from changes in the value of the underlying instruments if there is an 35 illiquid secondary market for the contracts, if interest or exchange rates move unexpectedly or if the counterparty to the contract is unable to perform. With futures, there is minimal counterparty credit risk to the fund since futures are exchange traded and the exchanges clearinghouse, as counterparty to all exchange traded futures, guarantees the futures against default. Risks may exceed amounts recognized on the Statement of assets and liabilities. When the contract is closed, the fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed. Futures contracts are valued at the quoted daily settlement prices established by the exchange on which they trade. The fund and the broker agree to exchange an amount of cash equal to the daily fluctuation in the value of the futures contract. Such receipts or payments are known as variation margin. Futures contracts outstanding at period end, if any, are listed after the funds portfolio. For the reporting period, the transaction volume of futures contracts was minimal. F) Options contracts The fund uses options contracts to hedge against changes in values of securities it owns, owned or expects to own and to generate additional income for the portfolio. The potential risk to the fund is that the change in value of options contracts may not correspond to the change in value of the hedged instruments. In addition, losses may arise from changes in the value of the underlying instruments if there is an illiquid secondary market for the contracts, if interest or exchange rates move unexpectedly or if the counterparty to the contract is unable to perform. Realized gains and losses on purchased options are included in realized gains and losses on investment securities. If a written call option is exercised, the premium originally received is recorded as an addition to sales proceeds. If a written put option is exercised, the premium originally received is recorded as a reduction to the cost of investments. Exchange traded options are valued at the last sale price or, if no sales are reported, the last bid price for purchased options and the last ask price for written options. Options traded over-the-counter are valued using prices supplied by dealers. Written option contracts outstanding at period end, if any, are listed after the funds portfolio. For the reporting period, the transaction volume of purchased options contracts was minimal. See Note 3 for the volume of written options contracts activity for the reporting period. G) Master agreements The fund is a party to ISDA (International Swap and Derivatives Association, Inc.) Master Agreements (Master Agreements) with certain counterparties that govern over-the-counter derivative and foreign exchange contracts entered into from time to time. The Master Agreements may contain provisions regarding, among other things, the parties general obligations, representations, agreements, collateral requirements, events of default and early termination. With respect to certain counterparties, in accordance with the terms of the Master Agreements, collateral posted to the fund is held in a segregated account by the funds custodian and with respect to those amounts which can be sold or repledged, are presented in the funds portfolio. Collateral pledged by the fund is segregated by the funds custodian and identified in the funds portfolio. Collateral can be in the form of cash or debt securities issued by the U.S. Government or related agencies or other securities as agreed to by the fund and the applicable counterparty. Collateral requirements are determined based on the funds net position with each counterparty. Termination events applicable to the fund may occur upon a decline in the funds net assets below a specified threshold over a certain period of time. Termination events applicable to counterparties may occur upon a decline in the counterpartys long-term and short-term credit ratings below a specified level. In each case, upon occurrence, the other party may elect to terminate early and cause settlement of all derivative and foreign exchange contracts outstanding, including the payment of any losses and costs resulting from such early termination, as reasonably determined by the terminating party. Any decision by one or more of the funds counterparties to elect early termination could impact the funds future derivative activity. At the close of the reporting period, the fund did not have a net liability position on derivative contracts subject to the Master Agreements. H) Short sale of securities The fund may engage in short sales of securities to realize appreciation when a security that the fund does not own declines in value. A short sale is a transaction in which the fund sells a security it does not own to a third party by borrowing the security in anticipation of purchasing the same security at the market price on a later date to close out the borrow and thus the short position. The price the fund pays at the later date may be more or less than the price at which the fund sold the security. If the price of the security sold short increases between the short sale and when the fund closes out the short sale, the fund will incur a loss, which is theoretically unlimited. The fund will realize a gain, which is limited to the price at which the fund sold the security short, if the security declines in value between those dates. Dividends on securities sold short are recorded as dividend expense in the Statement of operations. While the short position is open, the fund will post cash or liquid assets at least equal in value to the market value of the securities sold short. The fund will also post collateral 36 representing an additional 2%-5% of the market value of the securities sold short. This additional collateral will be in the form of a loan from the custodian. All collateral is marked-to-market daily. The fund may also be required to pledge on the books of the fund additional assets for the benefit of the security and cash lender. The fund is subject to risk of loss if the lender of the security were to fail to perform its obligations under the contract. Risk of loss may exceed amounts recognized on the Statement of assets and liabilities. Short positions, if any, are reported at value and listed after the funds portfolio. I) Securities lending The fund may lend securities, through its agent, to qualified borrowers in order to earn additional income. The loans are collateralized by cash in an amount at least equal to the market value of the securities loaned. The market value of securities loaned is determined daily and any additional required collateral is allocated to the fund on the next business day. The risk of borrower default will be borne by the funds agent; the fund will bear the risk of loss with respect to the investment of the cash collateral. Income from securities lending is included in investment income on the Statement of operations. Effective August 2010, cash collateral is invested in Putnam Cash Collateral Pool, LLC, a limited liability company managed by an affiliate of Putnam Management and is valued at its closing net asset value each business day. There are no management fees charged by Putnam Cash Collateral Pool, LLC. At the close of the reporting period, the value of securities loaned amounted to $9,335,305 and the fund received cash collateral of $9,549,625. J) Interfund lending Effective July 2010, the fund, along with other Putnam funds, may participate in an interfund lending program pursuant to an exemptive order issued by the SEC. This program allows the fund to borrow from or lend to other Putnam funds that permit such transactions. Interfund lending transactions are subject to each funds investment policies and borrowing and lending limits. Interest earned or paid on the interfund lending transaction will be based on the average of certain current market rates. During the reporting period, the fund did not utilize the program. K) Line of credit Effective July 2010, the fund participates, along with other Putnam funds, in a $285 million unsecured committed line of credit and a $165 million unsecured uncommitted line of credit, both provided by State Street Bank and Trust Company (State Street). Borrowings may be made for temporary or emergency purposes, including the funding of shareholder redemption requests and trade settlements. Interest is charged to the fund based on the funds borrowing at a rate equal to the Federal Funds rate plus 1.25% for the committed line of credit and the Federal Funds rate plus 1.30% for the uncommitted line of credit. A closing fee equal to 0.03% of the committed line of credit and $100,000 for the uncommitted line of credit has been paid by the participating funds. In addition, a commitment fee of 0.15% per annum on any unutilized portion of the committed line of credit is allocated to the participating funds based on their relative net assets and paid quarterly. During the reporting period, the fund had no borrowings against these arrangements. L) Federal taxes It is the policy of the fund to distribute all of its taxable income within the prescribed time period and otherwise comply with the provisions of the Internal Revenue Code of 1986, as amended (the Code), applicable to regulated investment companies. It is also the intention of the fund to distribute an amount sufficient to avoid imposition of any excise tax under Section 4982 of the Code. The fund is subject to the provisions of Accounting Standards Codification ASC 740 Income Taxes (ASC 740). ASC 740 sets forth a minimum threshold for financial statement recognition of the benefit of a tax position taken or expected to be taken in a tax return. The fund did not have a liability to record for any unrecognized tax benefits in the accompanying financial statements. No provision has been made for federal taxes on income, capital gains or unrealized appreciation on securities held nor for excise tax on income and capital gains. The funds federal tax returns for the prior period remains subject to examination by the Internal Revenue Service. Pursuant to federal income tax regulations applicable to regulated investment companies, the fund has elected to defer to its fiscal year ending April 30, 2011 $19,406 of losses recognized during the period November 1, 2009 to April 30, 2010. The aggregate identified cost on a tax basis is $170,918,562, resulting in gross unrealized appreciation and depreciation of $17,646,222 and $2,625,329, respectively, or net unrealized appreciation of $15,020,893. M) Distributions to shareholders Distributions to shareholders from net investment income are recorded by the fund on the ex-dividend date. Distributions from capital gains, if any, are recorded on the ex-dividend date and paid at least annually. The amount and character of income and gains to be distributed are determined in accordance with income tax regulations, which may differ from generally accepted accounting principles. Dividend sources are estimated at the time of declaration. Actual results may vary. Any non-taxable return of capital cannot be determined until final tax calculations are completed after the end of the funds fiscal year. Reclassifications are 37 made to the funds capital accounts to reflect income and gains available for distribution (or available capital loss carryovers) under income tax regulations. N) Expenses of the Trust Expenses directly charged or attributable to any fund will be paid from the assets of that fund. Generally, expenses of the Trust will be allocated among and charged to the assets of each fund on a basis that the Trustees deem fair and equitable, which may be based on the relative assets of each fund or the nature of the services performed and relative applicability to each fund. O) Offering costs The offering costs of $116,223 have been fully amortized on a straight-line basis over a twelvemonth period as of May 18, 2010. As of the close of the reporting period, the fund has reimbursed Putnam Management for the payment of these expenses. Note 2: Management fee, administrative services and other transactions The fund pays Putnam Management a management fee (base fee) (based on the funds average net assets and computed and paid monthly) at annual rates that may vary based on the average of the aggregate net assets of most open-end funds, as defined in the funds management contract, sponsored by Putnam Management. Such annual rates may vary as follows: 0.880% of the first $5 billion, 0.830% of the next $5 billion, 0.780% of the next $10 billion, 0.730% of the next $10 billion, 0.680% of the next $50 billion, 0.660% of the next $50 billion, 0.650% of the next $100 billion and 0.645% of any excess thereafter. Commencing with the funds thirteenth whole calendar month of operation (June 2010), the applicable base fee was increased or decreased for each month by an amount based on the performance of the fund. The amount of the increase or decrease is calculated monthly based on a performance adjustment rate that is equal to 0.04 multiplied by the difference between the funds annualized performance (measured by the funds class A shares) and the annualized performance of a 50/50 blend (balanced daily) of the S&P 500 Index and JPMorgan Developed High Yield Index over the performance period. The maximum annualized performance adjustment rate is +/0.32%. The performance period is the thirty-six month period then ended or, if the fund has not then operated for thirty-six whole calendar months, the period from the date the fund commenced operations to the end of the month for which the fee adjustment is being computed. Each month, the performance adjustment rate is multiplied by the funds average net assets over the performance period and the result is divided by twelve. The resulting dollar amount is added to, or subtracted from, the base fee for that month. The monthly base fee is determined based on the funds average net assets for the month, while the performance adjustment is determined based on the funds average net assets over the performance period of up to thirty-six months. This means it is possible that, if the fund underperforms significantly over the performance period, and the funds assets have declined significantly over that period, the negative performance adjustment may exceed the base fee. In this event, Putnam Management would make a payment to the fund. For the reporting period ended, the base fee represented an effective rate of 0.37% of the funds average net assets before an increase of $113 (less than 0.01% of the funds average net assets) based on performance. Putnam Management has agreed to limit its compensation (and, to the extent necessary, bear other expenses) through August 30, 2011, to the extent that expenses of the fund (exclusive of brokerage commissions, interest, taxes, extraordinary expenses, expense offset and brokerage/service arrangements and payments under the funds investment management and distribution plans) would exceed an annual rate of 0.45% of the funds average net assets. During the reporting period, the funds expenses were not reduced as a result of this limit. Putnam Management has also contractually agreed, through August 30, 2011, to waive fees or reimburse the funds expenses to the extent necessary to limit the cumulative expenses of the fund, exclusive of brokerage, interest, taxes, investment-related expenses, extraordinary expenses and payments under the funds investor servicing contract, investment management contract and distribution plans, on a fiscal year-to-date basis to an annual rate of 0.20% of the funds average net assets over such fiscal year-to-date period. During the reporting period, the funds expenses were not reduced as a result of this limit. Putnam Investments Limited (PIL), an affiliate of Putnam Management, is authorized by the Trustees to manage a separate portion of the assets of the fund as determined by Putnam Management from time to time. Putnam Management pays a quarterly sub-management fee to PIL for its services at an annual rate of 0.35% of the average net assets of the portion of the fund managed by PIL. The Putnam Advisory Company, LLC (PAC), an affiliate of Putnam Management, is authorized by the Trustees to manage a separate portion of the assets of the fund, as designated from time to time by Putnam Management or PIL. 38 Putnam Management or PIL, as applicable, pays a quarterly sub-advisory fee to PAC for its services at the annual rate of 0.35% of the average net assets of the portion of the funds assets for which PAC is engaged as sub-adviser. The fund reimburses Putnam Management an allocated amount for the compensation and related expenses of certain officers of the fund and their staff who provide administrative services to the fund. The aggregate amount of all such reimbursements is determined annually by the Trustees. Custodial functions for the funds assets are provided by State Street. Custody fees are based on the funds asset level, the number of its security holdings and transaction volumes. Putnam Investor Services, Inc., an affiliate of Putnam Management, provides investor servicing agent functions to the fund. Putnam Investor Services, Inc. received fees for investor servicing based on the funds retail asset level, the number of shareholder accounts in the fund and the level of defined contribution plan assets in the fund. Investor servicing fees will not exceed an annual rate of 0.375% of the funds average net assets. The amounts incurred for investor servicing agent functions during the reporting period are included in Investor servicing fees in the Statement of operations. The fund has entered into expense offset arrangements with Putnam Investor Services, Inc. and State Street whereby Putnam Investor Services, Inc.s and State Streets fees are reduced by credits allowed on cash balances. The fund also reduced expenses through brokerage/service arrangements. For the reporting period, the funds expenses were reduced by $1,829 under the expense offset arrangements and by $4,656 under the brokerage/ service arrangements. Each independent Trustee of the fund receives an annual Trustee fee, of which $113, as a quarterly retainer, has been allocated to the fund, and an additional fee for each Trustees meeting attended. Trustees also are reimbursed for expenses they incur relating to their services as Trustees. The fund has adopted a Trustee Fee Deferral Plan (the Deferral Plan) which allows the Trustees to defer the receipt of all or a portion of Trustees fees payable on or after July 1, 1995. The deferred fees remain invested in certain Putnam funds until distribution in accordance with the Deferral Plan. The fund has adopted an unfunded noncontributory defined benefit pension plan (the Pension Plan) covering all Trustees of the fund who have served as a Trustee for at least five years and were first elected prior to 2004. Benefits under the Pension Plan are equal to 50% of the Trustees average annual attendance and retainer fees for the three years ended December 31, 2005. The retirement benefit is payable during a Trustees lifetime, beginning the year following retirement, for the number of years of service through December 31, 2006. Pension expense for the fund is included in Trustee compensation and expenses in the Statement of operations. Accrued pension liability is included in Payable for Trustee compensation and expenses in the Statement of assets and liabilities. The Trustees have terminated the Pension Plan with respect to any Trustee first elected after 2003. The fund has adopted distribution plans (the Plans) with respect to its class A, class B, class C, class M and class R shares pursuant to Rule 12b-1 under the Investment Company Act of 1940. The purpose of the Plans is to compensate Putnam Retail Management Limited Partnership, a wholly-owned subsidiary of Putnam Investments, LLC and Putnam Retail Management GP, Inc., for services provided and expenses incurred in distributing shares of the fund. The Plans provide for payments by the fund to Putnam Retail Management Limited Partnership at an annual rate of up to 0.35%, 1.00%, 1.00%, 1.00% and 1.00% of the average net assets attributable to class A, class B, class C, class M and class R shares, respectively. The Trustees have approved payment by the fund at an annual rate of 0.25%, 1.00%, 1.00%, 0.75% and 0.50% of the average net assets attributable to class A, class B, class C, class M and class R shares, respectively. For the reporting period, Putnam Retail Management Limited Partnership, acting as underwriter, received net commissions of $29,346 and $2,513 from the sale of class A and class M shares, respectively, and received no monies and $2,301 in contingent deferred sales charges from redemptions of class B and class C shares, respectively. A deferred sales charge of up to 1.00% and 0.65% is assessed on certain redemptions of class A and class M shares, respectively. For the reporting period, Putnam Retail Management Limited Partnership, acting as underwriter, received $9,499 and no monies on class A and class M redemptions, respectively. Note 3: Purchases and sales of securities During the reporting period, cost of purchases and proceeds from sales of investment securities other than short-term investments aggregated $123,759,287 and $69,865,774, respectively. These figures include the cost of purchases to cover securities sold short and proceeds from sales of securities sold short of $9,711,399 and $10,063,474, respectively. There were no purchases or proceeds from sales of long-term U.S. government securities. 39 Written option transactions during the reporting period are summarized as follows: Contract amounts Premiums received Written options outstanding at beginning of the reporting period  $ Options opened 3,311,428 1,589,485 Options exercised   Options expired   Options closed (3,311,428) (1,589,485) Written options outstanding at end of the reporting period  $ Note 4: Capital shares At the close of the reporting period, there was an unlimited number of shares of beneficial interest authorized. Transactions in capital shares were as follows: For the period 5/18/09 (commencement of operations) Six months ended 10/31/10 to 4/30/10 Class A Shares Amount Shares Amount Shares sold 1,645,679 $31,940,306 2,028,203 $37,171,573 Shares issued in connection with reinvestment of distributions 23,503 452,780 52,123 957,295 1,669,182 32,393,086 2,080,326 38,128,868 Shares repurchased (517,068) (9,804,961) (741,071) (14,582,923) Net increase For the period 5/18/09 (commencement of operations) Six months ended 10/31/10 to 4/30/10 Class B Shares Amount Shares Amount Shares sold 26,637 $513,166 54,426 $917,344 Shares issued in connection with reinvestment of distributions 413 7,934 1,151 21,055 27,050 521,100 55,577 938,399 Shares repurchased (7,803) (149,183) (10,522) (190,345) Net increase For the period 5/18/09 (commencement of operations) Six months ended 10/31/10 to 4/30/10 Class C Shares Amount Shares Amount Shares sold 562,981 $10,854,962 581,107 $10,803,577 Shares issued in connection with reinvestment of distributions 4,603 88,299 7,981 146,513 567,584 10,943,261 589,088 10,950,090 Shares repurchased (55,168) (1,051,382) (24,068) (456,482) Net increase 40 For the period 5/18/09 (commencement of operations) Six months ended 10/31/10 to 4/30/10 Class M Shares Amount Shares Amount Shares sold 37,086 $720,507 13,879 $260,184 Shares issued in connection with reinvestment of distributions 359 6,897 203 3,763 37,445 727,404 14,082 263,947 Shares repurchased (5,126) (96,572)   Net increase For the period 5/18/09 (commencement of operations) Six months ended 10/31/10 to 4/30/10 Class R Shares Amount Shares Amount Shares sold 1,771 $33,811 14 $276 Shares issued in connection with reinvestment of distributions 24 467 27 490 1,795 34,278 41 766 Shares repurchased (1) (18)   Net increase 41 For the period 5/18/09 (commencement of operations) Six months ended 10/31/10 to 4/30/10 Class Y Shares Amount Shares Amount Shares sold 3,250,235 $62,852,389 4,106,847 $73,818,882 Shares issued in connection with reinvestment of distributions 40,615 782,779 77,454 1,431,361 3,290,850 63,635,168 4,184,301 75,250,243 Shares repurchased (2,471,372) (47,323,953) (428,354) (7,978,446) Net increase At the close of the reporting period, Putnam Investments, LLC owned the following class shares of the fund: Percentage of Shares ownership Value Class A 24,707 0.82% $502,046 Class M 700 1.49 14,182 Class R 700 27.98 14,217 41 Note 5: Summary of derivative activity The following is a summary of the market values of derivative instruments as of the close of the reporting period: Market values of derivative instruments as of the close of the reporting period Asset derivatives Liability derivatives Derivatives not accounted for as Statement of Statement of hedging instruments assets and assets and under ASC 815 liabilities location Market value liabilities location Market value Payables, Net assets  Interest rate Unrealized appreciation/ contracts Receivables $ (depreciation) $4,706* Total $ * Includes cumulative appreciation/depreciation of futures contracts as reported in The funds portfolio. Only current days variation margin is reported within the Statement of assets and liabilities. The following is a summary of realized and change in unrealized gains or losses of derivative instruments on the Statement of operations for the reporting period (see Note 1): Amount of realized gain or (loss) on derivatives recognized in net gain or (loss) on investments Derivatives not accounted for as hedging instruments under ASC 815 Options Total Equity contracts $(357,634) $(357,634) Total Change in unrealized appreciation or (depreciation) on derivatives recognized in net gain or (loss) on investments Derivatives not accounted for as hedging instruments under ASC 815 Futures Total Interest rate contracts $(4,706) $(4,706) Total Note 6: Initial capitalization and offering of shares The fund was established as a series of the Trust on May 18, 2009. Prior to May 18, 2009, the fund had no operations other than those related to organizational matters, including as noted below, the initial capital contributions by Putnam Investments, LLC and issuance of shares: Capital contribution Shares issued Class A $7,950,000 530,000 Class B 10,000 667 Class C 10,000 667 Class M 10,000 667 Class R 10,000 667 Class Y 10,000 667 42 Note 7: Investment in Putnam Money Market Liquidity Fund The fund invested in Putnam Money Market Liquidity Fund, an open-end management investment company managed by Putnam Management. Investments in Putnam Money Market Liquidity Fund are valued at its closing net asset value each business day. Income distributions earned by the fund are recorded as interest income in the Statement of operations and totaled $7,895 for the reporting period. During the reporting period, cost of purchases and proceeds of sales of investments in Putnam Money Market Liquidity Fund aggregated $74,066,277 and $74,860,188, respectively. Management fees charged to Putnam Money Market Liquidity Fund have been waived by Putnam Management. Note 8: Senior loan commitments Senior loans are purchased or sold on a when-issued or delayed delivery basis and may be settled a month or more after the trade date, which from time to time can delay the actual investment of available cash balances; interest income is accrued based on the terms of the securities. Senior loans can be acquired through an agent, by assignment from another holder of the loan, or as a participation interest in another holders portion of the loan. When the fund invests in a loan or participation, the fund is subject to the risk that an intermediate participant between the fund and the borrower will fail to meet its obligations to the fund, in addition to the risk that the borrower under the loan may default on its obligations. Note 9: Regulatory matters and litigation In late 2003 and 2004, Putnam Management settled charges brought by the SEC and the Massachusetts Securities Division in connection with excessive short-term trading in Putnam funds. Distribution of payments from Putnam Management to certain open-end Putnam funds and their shareholders is expected to be completed in the next several months. These allegations and related matters have served as the general basis for certain lawsuits, including purported class action lawsuits against Putnam Management and, in a limited number of cases, some Putnam funds. Putnam Management believes that these lawsuits will have no material adverse effect on the funds or on Putnam Managements ability to provide investment management services. In addition, Putnam Management has agreed to bear any costs incurred by the Putnam funds as a result of these matters. Note 10: Market and credit risk In the normal course of business, the fund trades financial instruments and enters into financial transactions where risk of potential loss exists due to changes in the market (market risk) or failure of the contracting party to the transaction to perform (credit risk). The fund may be exposed to additional credit risk that an institution or other entity with which the fund has unsettled or open transactions will default. 43 Services for shareholders Investor services Systematic investment plan Tell us how much you wish to invest regularly  weekly, semimonthly, or monthly  and the amount you choose will be transferred automatically from your checking or savings account. Theres no additional fee for this service, and you can suspend it at any time. This plan may be a great way to save for college expenses or to plan for your retirement. Please note that regular investing does not guarantee a profit or protect against loss in a declining market. Before arranging a systematic investment plan, consider your financial ability to continue making purchases in periods when prices are low. Systematic exchange You can make regular transfers from one Putnam fund to another Putnam fund. There are no additional fees for this service, and you can cancel or change your options at any time. Dividends PLUS You can choose to have the dividend distributions from one of your Putnam funds automatically reinvested in another Putnam fund at no additional charge. Free exchange privilege You can exchange money between Putnam funds free of charge, as long as they are the same class of shares. A signature guarantee is required if you are exchanging more than $500,000. The fund reserves the right to revise or terminate the exchange privilege. Reinstatement privilege If youve sold Putnam shares or received a check for a dividend or capital gain, you may reinvest the proceeds with Putnam within 90 days of the transaction and they will be reinvested at the funds current net asset value  with no sales charge. However, reinstatement of class B shares may have special tax consequences. Ask your financial or tax representative for details. Check-writing service You have ready access to many Putnam accounts. Its as simple as writing a check, and there are no special fees or service charges. For more information about the check-writing service, call Putnam or visit our Web site. Dollar cost averaging When youre investing for long-term goals, its time, not timing, that counts. Investing on a systematic basis is a better strategy than trying to figure out when the markets will go up or down. This means investing the same amount of money regularly over a long period. This method of investing is called dollar cost averaging. When a funds share price declines, your investment dollars buy more shares at lower prices. When it increases, they buy fewer shares. Over time, you will pay a lower average price per share. For more information Visit the Individual Investors section at putnam.com A secure section of our Web site contains complete information on your account, including balances and transactions, updated daily. You may also conduct transactions, such as exchanges, additional investments, and address changes. Log on today to get your password. Call us toll free at 1-800-225-1581 Ask a helpful Putnam representative or your financial advisor for details about any of these or other services, or see your prospectus. 44 Fund information Founded over 70 years ago, Putnam Investments was built around the concept that a balance between risk and reward is the hallmark of a well-rounded financial program. We manage over 100 funds across income, value, blend, growth, asset allocation, absolute return, and global sector categories. Investment Manager Charles B. Curtis Robert R. Leveille Putnam Investment Robert J. Darretta Vice President and Management, LLC Myra R. Drucker Chief Compliance Officer One Post Office Square Paul L. Joskow Boston, MA 02109 Kenneth R. Leibler Mark C. Trenchard Robert E. Patterson Vice President and Investment Sub-Manager George Putnam, III BSA Compliance Officer Putnam Investments Limited Robert L. Reynolds 5759 St Jamess Street W. Thomas Stephens Francis J. McNamara, III London, England SW1A 1LD Richard B. Worley Vice President and Chief Legal Officer Investment Sub-Advisor Officers The Putnam Advisory Robert L. Reynolds James P. Pappas Company, LLC President Vice President One Post Office Square Boston, MA 02109 Jonathan S. Horwitz Judith Cohen Executive Vice President, Vice President, Clerk and Marketing Services Principal Executive Assistant Treasurer Putnam Retail Management Officer, Treasurer and One Post Office Square Compliance Liaison Michael Higgins Boston, MA 02109 Vice President, Senior Associate Steven D. Krichmar Treasurer and Assistant Clerk Custodian Vice President and State Street Bank Principal Financial Officer Nancy E. Florek and Trust Company Vice President, Assistant Clerk, Janet C. Smith Assistant Treasurer and Legal Counsel Vice President, Assistant Proxy Manager Ropes & Gray LLP Treasurer and Principal Accounting Officer Susan G. Malloy Trustees Vice President and John A. Hill, Chairman Beth S. Mazor Assistant Treasurer Jameson A. Baxter, Vice President Vice Chairman Ravi Akhoury Barbara M. Baumann This report is for the information of shareholders of Putnam Capital Spectrum Fund. It may also be used as sales literature when preceded or accompanied by the current prospectus, the most recent copy of Putnams Quarterly Performance Summary, and Putnams Quarterly Ranking Summary. For more recent performance, please visit putnam.com. Investors should carefully consider the investment objective, risks, charges, and expenses of a fund, which are described in its prospectus. For this and other information or to request a prospectus, or a summary prospectus if available, call 1-800-225-1581 toll free. Please read the prospectus carefully before investing. The funds Statement of Additional Information contains additional information about the funds Trustees and is available without charge upon request by calling 1-800-225-1581. Item 2. Code of Ethics: Not applicable Item 3. Audit Committee Financial Expert: Not applicable Item 4. Principal Accountant Fees and Services: Not applicable Item 5. Audit Committee of Listed Registrants Not applicable Item 6. Schedule of Investments: The registrants schedule of investments in unaffiliated issuers is included in the report to shareholders in Item 1 above. Item 7. Disclosure of Proxy Voting Policies and Procedures For Closed-End Management Investment Companies: Not applicable Item 8. Portfolio Managers of Closed-End Investment Companies Not Applicable Item 9. Purchases of Equity Securities by Closed-End Management Investment Companies and Affiliated Purchasers: Not applicable Item 10. Submission of Matters to a Vote of Security Holders: Not applicable Item 11. Controls and Procedures: (a) The registrant's principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission's rules and forms. (b) Changes in internal control over financial reporting: Not applicable Item 12. Exhibits: (a)(1) Not applicable (a)(2) Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. (b) The certifications required by Rule 30a-2(b) under the Investment Company Act of 1940, as amended, are filed herewith. Putnam Funds Trust By (Signature and Title): /s/Janet C. Smith Janet C. Smith Principal Accounting Officer Date: December 29, 2010 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/Jonathan S. Horwitz Jonathan S. Horwitz Principal Executive Officer Date: December 29, 2010 By (Signature and Title): /s/Steven D. Krichmar Steven D. Krichmar Principal Financial Officer Date: December 29, 2010 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number: (811-07513) Exact name of registrant as specified in charter: Putnam Funds Trust Address of principal executive offices: One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service: Beth S. Mazor, Vice President One Post Office Square Boston, Massachusetts 02109 Copy to: John W. Gerstmayr, Esq. Ropes & Gray LLP 800 Boylston Street Boston, Massachusetts 02199-3600 Registrants telephone number, including area code: (617) 292-1000 Date of fiscal year end: April 30, 2011 Date of reporting period: May 1, 2010  October 31, 2010 Item 1. Report to Stockholders: The following is a copy of the report transmitted to stockholders pursuant to Rule 30e-1 under the Investment Company Act of 1940: Putnam Equity Spectrum Fund Semiannual report 10 | 31 | 10 Message from the Trustees 1 About the fund 2 Performance snapshot 4 Interview with your funds portfolio manager 5 Your funds performance 10 Your funds expenses 11 Terms and definitions 13 Trustee approval of management contract 14 Other information for shareholders 18 Financial statements 19 Message from the Trustees Dear Fellow Shareholder: Stock markets around the world rallied strongly over the past few months, riding a rising tide of strengthening investor confidence and slowly improving economic and corporate data. Indeed, U.S. stocks delivered their best September in 71 years, and continued to add to those gains in October. Bond markets also have generated positive results for much of 2010 and continue to be a source of refuge for risk-averse investors. It is important to recognize, however, that we may see periods of heightened market volatility as markets and economies seek more solid ground. The slow pace of the U.S. economic recovery and ongoing European sovereign debt concerns have made markets more susceptible to disappointing news. We believe, however, that Putnams research-intensive, actively managed investment approach is well suited for this environment. In developments affecting oversight of your fund, Barbara M. Baumann has been elected to the Board of Trustees of the Putnam Funds, effective July 1, 2010. Ms. Baumann is president and owner of Cross Creek Energy Corporation of Denver, Colorado, a strategic consultant to domestic energy firms and direct investor in energy assets. We also want to thank Elizabeth T. Kennan, who has retired from the Board of Trustees, for her many years of dedicated and thoughtful leadership. Lastly, we would like to take this opportunity to welcome new shareholders to the fund and to thank all of our investors for your continued confidence in Putnam. About the fund Putnam Equity Spectrum Fund Sometimes, compelling investment opportunities are presented by more complex securities that require deep expertise and a unique set of analytical skills. Putnam Equity Spectrum Fund invests in the stocks of leveraged companies  those that use debt as a tool to improve their business performance. Investing in leveraged companies is a specialized niche, requiring considerable knowledge to understand the intricacies of capital structures and balance sheets. A new dimension Leveraged-company stocks can add a new dimension to most investment portfolios because they offer different performance characteristics than the broad stock market. Putnam Equity Spectrum Fund targets opportunities in leveraged companies by combining active management and rigorous fundamental research to seek long-term capital appreciation for investors. Types of leveraged companies  Capital-intensive businesses, such as telecommunications companies that borrow money to build and maintain network infrastructure  Rising stars, or early-stage growth companies, that use borrowing to finance their operations while they develop new products and a customer base  Fallen angels, which are companies that had been in stronger capital positions but have become more heavily dependent on debt  Special situation companies that use debt as part of a restructuring, or as part of a merger, acquisition, or privatization Consider these risks before investing: The fund invests some or all of its assets in small and/or midsize companies. Such investments increase the risk of greater price fluctuations. The fund invests in fewer issuers or concentrates its investments by region or sector, and involves more risk than a fund that invests more broadly. Funds that invest in securities of leveraged companies involve the risk that the securities of leveraged companies will be more sensitive to issuer, political, market, and economic developments than the market as a whole and the securities of other types of companies. Investments in securities of leveraged companies are likely to be more volatile than investments in companies that are not leveraged. The fund may focus its investments in types of securities that underperform relative to, or are more volatile than, other types of securities. A fund that engages in short sales of securities may incur losses if the securities appreciate in value and may experience higher volatility due to leverage resulting from investing the proceeds of securities sold short. Current performance may be lower or higher than the quoted past performance, which cannot guarantee future results. Share price, principal value, and return will fluctuate, and you may have a gain or a loss when you sell your shares. Performance of class A shares assumes reinvestment of distributions and does not account for taxes. Fund returns in the bar chart do not reflect a sales charge of 5.75%; had they, returns would have been lower. See pages 5 and 10-11 for additional performance information. For a portion of the periods, the fund may have had expense limitations, without which returns would have been lower. A short-term trading fee of 1% may apply to redemptions or exchanges from certain funds within the time period specified in the funds prospectus. To obtain the most recent month-end performance, visit putnam.com. * Returns for the six-month period are not annualized, but cumulative. 4 Interview with your funds portfolio manager David Glancy David, how did Putnam Equity Spectrum Fund perform during the six-month period? Putnam Equity Spectrum Funds class A shares returned 1.50% at net asset value for the period, compared with 0.74% for the funds unmanaged benchmark  primarily the result of stock selection and excess cash in the portfolio. For the year ended October 31, the funds 28.91% return is ahead of the benchmarks 16.52% return. It has been a little more than a year since the launch of Equity Spectrum Fund. How has the environment for leveraged companies changed? The fund was launched in May 2009, a time when capital markets were just coming out of severe crisis mode and the economy was still in recession. There was a great deal of uncertainty. Since that time, the environment for leveraged companies has improved dramatically. Although access to credit remains tight by historical standards, it has loosened materially during the past year. For companies without attractive alternatives, access to debt opens up a different set of opportunities. At the same time, many companies across the economy have pared back debt or refinanced to improve their balance sheets. The American consumer was overlevered heading into the recession, but corporations generally werent. Corporate America has taken advantage of extremely low interest rates to lower the cost of debt. The other significant change since we launched the fund is that securities prices are higher, which to my mind, demonstrates the power of leveraged-company investing. When economic conditions start to improve, the business performance of levered companies can be dramatically accelerated. This comparison shows your funds performance in the context of broad market indexes for the six months ended 10/31/10. See pages 4 and 1011 for additional fund performance information. Index descriptions can be found on page 13. 5 What is the rationale behind the funds relatively large cash position? My preference is to keep the funds cash weighting at roughly 15% to 20% for several reasons. Having cash on hand enables me to act quickly when I find investment opportunities. Cash also acts as a natural diversifier, because Equity Spectrum Fund has a relatively concentrated portfolio. The fund had fewer than 50 holdings as of October 31, 2010. The securities I invest in are inherently volatile due to their capital structures, and the cash position is also intended to dampen that volatility. Finally, cash in the portfolios also serves to collateralize the occasional short position. Having said that, cash has been relatively high in recent months, due to recent additions of investor capital. This excess cash turned out to be a drag on performance during the past three months, but I expect that will change as more cash is invested. Were there other detractors? One position that stands out as a detractor during the most recent calendar quarter was the funds largest holding, DISH Network . DISH operates the DISH Network television service, which provides direct broadcast satellite subscription television services. DISH Network also offers receiver systems, including small satellite dishes, digital set-top receivers, and remote controls. Although DISH Networks total revenues for the second quarter were above expectations at $3.17 billion [up 9% year over year], the better-than-expected revenues were overshadowed by a net subscriber loss of 19,000. Most Wall Street analysts were forecasting a gain of more than 120,000 subscribers. I continue to believe that DISH has a valuable offering of lower-cost cable television in an environment where consumers are extremely price sensitive. And the company continues to generate an extremely strong level of cash flow that is more than adequate to meet the companys liability requirements. Other relative detractors included Louisiana-Pacific , TiVo , and Swift Energy  all positions not held by the funds benchmark and no longer held by thefund. What about contributors? Southwest Airlines added to positive performance. The company operates passenger air service to 68 cities in 35 states. Allocations are represented as a percentage of portfolio market value. Data includes exposure achieved through various derivative instruments; however, it excludes short-term investments held as collateral for loaned securities and collateral received on certain derivative instruments, if any. These percentages may differ from allocations shown later in this report. Holdings and allocations may vary over time. 6 The company also sells frequent-flyer credits and related services to companies participating in its Rapid Rewards frequent-flyer program, including car rental agencies, hotels, restaurants, and retail locations. Over the past three months, Southwests stock was buoyed by strong traffic numbers and higher-than-expected second-quarter profits. Net income was $112 million, or 15 cents a share, compared with $91 million, or 12 cents a share, in the same period a year ago. Revenue rose 21.1%, to $3.17 billion. Excluding costs related to the companys fuel hedge portfolio, the company earned 29 cents a share, whereas the average Wall Street estimate was for 27 cents a share. Also, Southwest announced on September 27 that it would acquire AirTran, and the news was positively received by investors. W.R. Grace was also a top contributor. The company is engaged in the production and sale of specialty chemicals and specialty materials on a global basis. In late July, the company announced that its second-quarter profit had more than doubled as costs fell and volume rose. The company, which today is operating under Chapter 11 bankruptcy protection, posted net income of $51 million, or 69 cents per share, compared with $19.3 million, or 26 cents per share, in the same period a year ago. Volume, or the physical amount of product sold, increased 4.5%. The company had successfully cut expenses across the board, resulting in strong performance for the stock over the past three months. You mentioned short positions. What is your strategy there? Shorting provides a potential edge over funds that are long-only and fully invested. Generally, I will take a short position when I believe the market or a particular security is overvalued and where there is a clear catalyst for a decline in price. Given the anemic recovery and the choppy stock market, some of our short positions have been extremely productive. However, the funds short positions as of October 31, 2010, amounted to less than 1% of the portfolio. This table shows the funds top 10 holdings and the percentage of the funds net assets that each represented as of 10/31/10. Short-term holdings are excluded. Holdings will vary over time. 7 As a manager focusing on leveraged companies, what resources do you have at Putnam to support that kind of research? One of the great advantages of managing this fund at Putnam is our tremendous fixed-income research. In 2008, for example, when the financial markets froze and access to capital became a key issue to investors, equity analysts outside of Putnam were suddenly very interested in corporate finance and liquidity. These are bread-and-butter fixed-income issues. Having Putnams fixed-income team as a resource was invaluable during the time the Spectrum Funds were launched, and it continues to be true today. What is your outlook? The U.S. economy clearly experienced a deceleration in growth in recent months. This decline understandably led to the market correction we saw in the spring and summer because profit expectations were too high, in my view. Looking forward, Im optimistic. I dont believe another recession is likely at this point. And with interest rates at historic lows, leveraged companies are in a good position with the ability to refinance, pay down debt, and borrow additional funds. Thank you, David. The views expressed in this report are exclusively those of Putnam Management. They are not meant as investment advice. Please note that the holdings discussed in this report may not have been held by the fund for the entire period. Portfolio composition is subject to review in accordance with the funds investment strategy and may vary in the future. Current and future portfolio holdings are subject to risk. Portfolio Manager David Glancy has an M.B.A. from Goizueta Business School at Emory University and a B.A. from Tulane University. He joined Putnam in 2009 and has been in the investment industry since 1987. Allocations are represented as a percentage of the funds portfolio market value. Excludes short-term investments held as collateral for loaned securities. Holdings and allocations may vary over time. 8 IN THE NEWS U.S. corporate profits soared in the first nine months of 2010, despite the slow economic recovery. Earnings rose 10.5% in the first quarter and 3.0% in the second quarter, and are on track for a positive third quarter. The profit picture is remarkable because it occurred during a period of decelerating growth, with the nations gross domestic product slowing to 1.7% in the second quarter. There are several factors behind the rosy profit picture. The recession forced many companies to cut costs, and this years slow growth environment has helped further reduce wage pressure. Corporate borrowing rates are also low. Although sluggish economic growth remains a threat to profits, the consensus estimate for S&P 500 companies is for near-record earnings in 2011. 9 Your funds performance This section shows your funds performance, price, and distribution information for periods ended October 31, 2010, the end of the first half of its current fiscal year. In accordance with regulatory requirements for mutual funds, we also include performance as of the most recent calendar quarter-end and expense information taken from the funds current prospectus. Performance should always be considered in light of a funds investment strategy. Data represents past performance. Past performance does not guarantee future results. More recent returns may be less or more than those shown. Investment return and principal value will fluctuate, and you may have a gain or a loss when you sell your shares. Performance information does not reflect any deduction for taxes a shareholder may owe on fund distributions or on the redemption of fund shares. For the most recent month-end performance, please visit the Individual Investors section at putnam.com or call Putnam at 1-800-225-1581. Class Y shares are generally only available to corporate and institutional clients and clients in other approved programs. See the Terms and Definitions section in this report for definitions of the share classes offered by your fund. Fund performance Total return for periods ended 10/31/10 Class A Class B Class C Class M Class R Class Y (inception dates) (5/18/09) (5/18/09) (5/18/09) (5/18/09) (5/18/09) (5/18/09) NAV POP NAV CDSC NAV CDSC NAV POP NAV NAV Life of fund 54.01% 45.11% 52.30% 48.30% 52.36% 52.36% 52.84% 47.53% 53.44% 54.57% Annual average 34.65 29.24 33.62 31.19 33.65 33.65 33.94 30.72 34.30 34.99 1 year 28.91 21.52 27.91 22.91 27.96 26.96 28.22 23.72 28.58 29.24 6 months 1.50 7.15 1.86 6.77 1.86 2.84 1.77 5.20 1.59 1.37 Current performance may be lower or higher than the quoted past performance, which cannot guarantee future results. After-sales-charge returns (public offering price, or POP) for class A and M shares reflect a maximum 5.75% and 3.50% load, respectively. Class B share returns reflect the applicable contingent deferred sales charge (CDSC), which is 5% in the first year, declining to 1% in the sixth year, and is eliminated thereafter. Class C shares reflect a 1% CDSC for the first year that is eliminated thereafter. Class R and Y shares have no initial sales charge or CDSC. ClassB share performance does not reflect conversion to class A shares. For a portion of the periods, the fund may have had expense limitations, without which returns would have been lower. A short-term trading fee of 1% may apply to redemptions or exchanges from certain funds within the time period specified in the funds prospectus. Comparative index returns For periods ended 10/31/10 Lipper Mid-Cap Core Funds S&P 500 Index category average* Life of fund 33.96% 44.46% Annual average 22.31 28.76 1 year 16.52 23.82 6 months 0.74 0.56 Index and Lipper results should be compared to fund performance at net asset value. * Over the 6-month, 1-year, and life-of-fund periods ended 10/31/10, there were 408, 400, and 388 funds, respectively, in this Lipper category. 10 Fund price and distribution information For the six-month period ended 10/31/10 Class A Class B Class C Class M Class R Class Y Share value NAV POP NAV NAV NAV POP NAV NAV 4/30/10 $22.69 $24.07 $22.57 $22.57 $22.63 $23.45 $22.66 $22.72 10/31/10 22.35 23.71 22.15 22.15 22.23 23.04 22.30 22.41 The fund made no distributions during the period. Fund performance as of most recent calendar quarter Total return for periods ended 9/30/10 Class A Class B Class C Class M Class R Class Y (inception dates) (5/18/09) (5/18/09) (5/18/09) (5/18/09) (5/18/09) (5/18/09) NAV POP NAV CDSC NAV CDSC NAV POP NAV NAV Life of fund 47.67% 39.13% 46.11% 42.11% 46.17% 46.17% 46.65% 41.56% 47.11% 48.15% Annual average 33.04 27.36 32.01 29.35 32.05 32.05 32.36 28.98 32.67 33.35 1 year 19.80 12.90 18.85 13.85 18.90 17.90 19.23 15.05 19.47 20.13 6 months 0.23 5.51 0.19 5.18 0.14 1.14 0.00 3.48 0.09 0.37 Your funds expenses As a mutual fund investor, you pay ongoing expenses, such as management fees, distribution fees (12b-1 fees), and other expenses. In the most recent six-month period, your funds expenses were limited; had expenses not been limited, they would have been higher. Using the following information, you can estimate how these expenses affect your investment and compare them with the expenses of other funds. You may also pay one-time transaction expenses, including sales charges (loads) and redemption fees, which are not shown in this section and would have resulted in higher total expenses. For more information, see your funds prospectus or talk to your financial representative. Expense ratios Class A Class B Class C Class M Class R Class Y Net expenses for the fiscal year ended 4/30/10* 1.53% 2.28% 2.28% 2.03% 1.78% 1.28% Total annual operating expenses for the fiscal year ended 4/30/10 1.81% 2.56% 2.56% 2.31% 2.06% 1.56% Annualized expense ratio for the six-month period ended 10/31/10 1.61% 2.36% 2.36% 2.11% 1.86% 1.36% Fiscal-year expense information in this table is taken from the most recent prospectus, is subject to change, and may differ from that shown for the annualized expense ratio and in the financial highlights of this report. Expenses are shown as a percentage of average net assets. * Reflects Putnam Managements decision to contractually limit expenses through 8/30/11.  Restated to reflect projected expenses under a new management contract effective 1/1/10 and a new expense arrangement.  Includes 0.12% of performance fees. 11 Expenses per $1,000 The following table shows the expenses you would have paid on a $1,000 investment in Putnam Equity Spectrum Fund from May 1, 2010, to October 31, 2010. It also shows how much a $1,000 investment would be worth at the close of the period, assuming actual returns and expenses. Class A Class B Class C Class M Class R Class Y Expenses paid per $1,000* $8.06 $11.79 $11.79 $10.54 $9.30 $6.81 Ending value (after expenses) $985.00 $981.40 $981.40 $982.30 $984.10 $986.30 * Expenses for each share class are calculated using the funds annualized expense ratio for each class, which represents the ongoing expenses as a percentage of average net assets for the six months ended 10/31/10. The expense ratio may differ for each share class.  Expenses are calculated by multiplying the expense ratio by the average account value for the period; then multiplying the result by the number of days in the period; and then dividing that result by the number of days in the year. Estimate the expenses you paid To estimate the ongoing expenses you paid for the six months ended October 31, 2010, use the following calculation method. To find the value of your investment on May 1, 2010, call Putnam at 1-800-225-1581. Compare expenses using the SECs method The Securities and Exchange Commission (SEC) has established guidelines to help investors assess fund expenses. Per these guidelines, the following table shows your funds expenses based on a $1,000 investment, assuming a hypothetical 5% annualized return . You can use this information to compare the ongoing expenses (but not transaction expenses or total costs) of investing in the fund with those of other funds. All mutual fund shareholder reports will provide this information to help you make this comparison. Please note that you cannot use this information to estimate your actual ending account balance and expenses paid during the period. Class A Class B Class C Class M Class R Class Y Expenses paid per $1,000* $8.19 $11.98 $11.98 $10.71 $9.45 $6.92 Ending value (after expenses) $1,017.09 $1,013.31 $1,013.31 $1,014.57 $1,015.83 $1,018.35 * Expenses for each share class are calculated using the funds annualized expense ratio for each class, which represents the ongoing expenses as a percentage of average net assets for the six months ended 10/31/10. The expense ratio may differ for each share class.  Expenses are calculated by multiplying the expense ratio by the average account value for the period; then multiplying the result by the number of days in the period; and then dividing that result by the number of days in the year. 12 Terms and definitions Important terms Total return shows how the value of the funds shares changed over time, assuming you held the shares through the entire period and reinvested all distributions in the fund. Net asset value (NAV) is the price, or value, of one share of a mutual fund, without a sales charge. NAVs fluctuate with market conditions. NAV is calculated by dividing the net assets of each class of shares by the number of outstanding shares in the class. Public offering price (POP) is the price of a mutual fund share plus the maximum sales charge levied at the time of purchase. POP performance figures shown here assume the 5.75% maximum sales charge for class A shares and 3.50% for class M shares. Contingent deferred sales charge (CDSC) is generally a charge applied at the time of the redemption of class B or C shares and assumes redemption at the end of the period. Your funds class B CDSC declines from a 5% maximum during the first year to 1% during the sixth year. After the sixth year, the CDSC no longer applies. The CDSC for class C shares is 1% for one year after purchase. Share classes Class A shares are generally subject to an initial sales charge and no CDSC (except on certain redemptions of shares bought without an initial sales charge). Class B shares are not subject to an initial sales charge. They may be subject to a CDSC. Class C shares are not subject to an initial sales charge and are subject to a CDSC only if the shares are redeemed during the first year. Class M shares have a lower initial sales charge and a higher 12b-1 fee than class A shares and no CDSC (except on certain redemptions of shares bought without an initial sales charge). Class R shares are not subject to an initial sales charge or CDSC and are available only to certain defined contribution plans. Class Y shares are not subject to an initial sales charge or CDSC, and carry no 12b-1 fee. They are generally only available to corporate and institutional clients and clients in other approved programs. Comparative indexes Barclays Capital Aggregate Bond Index is an unmanaged index of U.S. investment-grade fixed-income securities. BofA (Bank of America) Merrill Lynch U.S. 3-Month Treasury Bill Index is an unmanaged index that seeks to measure the performance of U.S. Treasury bills available in the marketplace. S&P 500 Index is an unmanaged index of common stock performance. Indexes assume reinvestment of all distributions and do not account for fees. Securities and performance of a fund and an index will differ. You cannot invest directly in an index. Lipper is a third-party industry-ranking entity that ranks mutual funds. Its rankings do not reflect sales charges. Lipper rankings are based on total return at net asset value relative to other funds that have similar current investment styles or objectives as determined by Lipper. Lipper may change a funds category assignment at its discretion. Lipper category averages reflect performance trends for funds within a category. 13 Trustee approval of management contract General conclusions The Board of Trustees of the Putnam funds oversees the management of each fund and, as required by law, determines annually whether to approve the continuance of your funds management contract with Putnam Investment Management (Putnam Management), the sub-management contract with respect to your fund between Putnam Management and its affiliate, Putnam Investments Limited (PIL), and the sub-advisory contract among Putnam Management, PIL, and another affiliate, Putnam Advisory Company (PAC). In this regard, the Board of Trustees, with the assistance of its Contract Committee consisting solely of Trustees who are not interested persons (as this term is defined in the Investment Company Act of 1940, as amended) of the Putnam funds (the Independent Trustees), requests and evaluates all information it deems reasonably necessary under the circumstances. Over the course of several months ending in June 2010, the Contract Committee met on a number of occasions with representatives of Putnam Management and in executive session to consider the information provided by Putnam Management and other information developed with the assistance of the Boards independent counsel and independent staff. The Contract Committee reviewed and discussed key aspects of this information with all of the Independent Trustees. At the Trustees June 11, 2010 meeting, the Contract Committee recommended, and the Independent Trustees approved, the continuance of your funds management, sub-management and sub-advisory contracts, effective July 1, 2010. (Because PIL and PAC are affiliates of Putnam Management and Putnam Management remains fully responsible for all services provided by PIL and PAC, the Trustees have not evaluated PIL or PAC as separate entities, and all subsequent references to Putnam Management below should be deemed to include reference to PIL and PAC as necessary or appropriate in the context.) The Independent Trustees approval was based on the following conclusions:  That the fee schedule in effect for your fund represented reasonable compensation in light of the nature and quality of the services being provided to the fund, the fees paid by competitive funds, and the costs incurred by Putnam Management in providing such services, and  That the fee schedule represented an appropriate sharing between fund shareholders and Putnam Management of such economies of scale as may exist in the management of the fund at current asset levels. These conclusions were based on a comprehensive consideration of all information provided to the Trustees and were not the result of any single factor. Some of the factors that figured particularly in the Trustees deliberations and how the Trustees considered these factors are described below, although individual Trustees may have evaluated the information presented differently, giving different weights to various factors. It is also important to recognize that the fee arrangements for your fund and the other Putnam funds are the result of many years of review and discussion between the Independent Trustees and Putnam Management, that certain aspects of the arrangements may receive greater scrutiny in some years than others, and that the Trustees conclusions may be based, in part, on their consideration of fee arrangements in prior years. Consideration of implementation of strategic pricing initiative The Trustees were mindful that new management contracts had been implemented for all but a few funds at the beginning of 2010 as part of Putnam Managements strategic pricing initiative. These new management contracts 14 reflected the implementation of more competitive fee levels for many funds, complex-wide breakpoints for the open-end funds and performance fees for some funds. The Trustees had approved these new management contracts on July 10, 2009 and submitted them to shareholder meetings of the affected funds in late 2009, where the contracts were in all cases approved by overwhelming majorities of the shares voted. Because the management contracts had been implemented only recently, the Contract Committee had limited practical experience with the operation of the new fee structures. The financial data available to the Committee reflected actual operations under the prior contracts; information was also available on a pro forma basis, adjusted to reflect the fees payable under the new management contracts. In light of the limited information available regarding operations under the new management contracts, in recommending the continuation of the new management contracts in June 2010, the Contract Committee relied to a considerable extent on its review of the financial information and analysis that formed the basis of the Boards approval of the new management contracts on July 10, 2009. Management fee schedules and categories; total expenses The Trustees reviewed the management fee schedules in effect for all Putnam funds, including fee levels and breakpoints. In reviewing management fees, the Trustees generally focus their attention on material changes in circumstances  for example, changes in assets under management or investment style, changes in Putnam Managements operating costs, or changes in competitive practices in the mutual fund industry  that suggest that consideration of fee changes might be warranted. The Trustees concluded that the circumstances did not warrant changes to the management fee structure of your fund. As in the past, the Trustees continued to focus on the competitiveness of the total expense ratio of each fund. In order to ensure that expenses of the Putnam funds continue to meet evolving competitive standards, the Trustees and Putnam Management agreed in 2009 to implement certain expense limitations. Most funds had sufficiently low expenses that these expense limitations did not apply. However, in the case of your fund, both of the expense limitations applied. The expense limitations were: (i) a contractual expense limitation applicable to all retail open-end funds of 37.5 basis points on investor servicing fees and expenses and (ii) a contractual expense limitation applicable to all open-end funds of 20 basis points on so-called other expenses (i.e., all expenses exclusive of management fees, investor servicing fees, distribution fees, taxes, brokerage commissions and extraordinary expenses). These expense limitations serve in particular to maintain competitive expense levels for funds with large numbers of small shareholder accounts and funds with relatively small net assets. The Trustees reviewed comparative fee and expense information for a custom group of competitive funds selected by Lipper Inc. This comparative information included your funds percentile ranking for effective management fees (excluding any applicable 12b-1 fee), which provides a general indication of your funds relative standing. In the custom peer group, your fund ranked in the 2nd quintile in effective management fees (determined for your fund and the other funds in the custom peer group based on fund asset size and the applicable contractual management fee schedule) as of December 31, 2009 (the first quintile representing the least expensive funds and the fifth quintile the most expensive funds). The Trustees also considered that your fund ranked in the 1st quintile in effective management fees, on a pro forma basis adjusted to reflect 15 the impact of the strategic pricing initiative discussed above, as of December 31, 2009. Your fund currently has the benefit of breakpoints in its management fee that provide shareholders with significant economies of scale in the form of reduced fee levels as assets under management in the Putnam family of funds increase. The Contract Committee observed that the complex-wide breakpoints of the open-end funds have only been in place for a short while, and the Trustees will examine the operation of this new breakpoint structure in future years in light of actual experience. In connection with their review of the management fees and total expenses of the Putnam funds, the Trustees also reviewed the costs of the services provided and the profits realized by Putnam Management and its affiliates from their contractual relationships with the funds. This information included trends in revenues, expenses and profitability of Putnam Management and its affiliates relating to the investment management, investor servicing and distribution services provided to the funds. In this regard, the Trustees also reviewed an analysis of Putnam Managements revenues, expenses and profitability, allocated on a fund-by-fund basis, with respect to the funds management, distribution, and investor servicing contracts. For each fund, the analysis presented information about revenues, expenses and profitability for each of the agreements separately and for the agreements taken together on a combined basis. The Trustees concluded that, at current asset levels, the fee schedules currently in place represented an appropriate sharing of economies of scale at that time. The information examined by the Trustees as part of their annual contract review for the Putnam funds has included for many years information regarding fees charged by Putnam Management and its affiliates to institutional clients such as defined benefit pension plans, college endowments, and the like. This information included comparisons of such fees with fees charged to the funds, as well as an assessment of the differences in the services provided to these two types of clients. The Trustees observed, in this regard, that the differences in fee rates between institutional clients and mutual funds are by no means uniform when examined by individual asset sectors, suggesting that differences in the pricing of investment management services to these types of clients may reflect historical competitive forces operating in separate market places. The Trustees considered the fact that fee rates across different asset classes are typically higher on average for mutual funds than for institutional clients, as well as the differences between the services that Putnam Management provides to the Putnam funds and those that it provides to its institutional clients, and did not rely on these comparisons to any significant extent in concluding that the management fees paid by your fund are reasonable. Investment performance The quality of the investment process provided by Putnam Management represented a major factor in the Trustees evaluation of the quality of services provided by Putnam Management under your funds management contract. The Trustees were assisted in their review of the Putnam funds investment process and performance by the work of the Investment Oversight Coordinating Committee of the Trustees and the Investment Oversight Committees of the Trustees, which met on a regular basis with the funds portfolio teams throughout the year. The Trustees concluded that Putnam Management generally provides a high-quality investment process  based on the experience and skills of the individuals assigned to the management of fund portfolios, the resources made available to them, and in general Putnam Managements ability to attract and retain high-quality personnel  but also recognized that this does not guarantee favorable investment results for 16 every fund in every time period. The Trustees considered the investment performance of each fund (although not your fund, which had only a limited performance record because it had only recently commenced operations) over multiple time periods and considered information comparing each funds performance with various benchmarks and with the performance of competitive funds. The Committee noted the substantial improvement in the performance of most Putnam funds during 2009. The Committee also noted the disappointing investment performance of a number of the funds for periods ended December 31, 2009 and considered information provided by Putnam Management regarding the factors contributing to the underperformance and actions being taken to improve performance. The Trustees indicated their intention to continue to monitor performance trends to assess the effectiveness of these efforts and to evaluate whether additional changes to address areas of underperformance are warranted. In the case of your fund, the Trustees considered information about the funds performance relative to its benchmark for the period measuring from its inception on May 18, 2009 through December 31, 2009. The funds class A share net return exceeded the benchmark return over the life-of-fund period ended December 31, 2009. (When considering performance information, shareholders should be mindful that past performance is not a guarantee of future results.) Brokerage and soft-dollar allocations; investor servicing The Trustees considered various potential benefits that Putnam Management may receive in connection with the services it provides under the management contract with your fund. These include benefits related to brokerage and soft-dollar allocations, whereby a portion of the commissions paid by a fund for brokerage may be used to acquire research services that are expected to be useful to Putnam Management in managing the assets of the fund and of other clients. The Trustees considered a change made, at Putnam Managements request, to the Putnam funds brokerage allocation policies commencing in 2010, which increased the permitted soft dollar allocation to third-party services over what had been authorized in previous years. The Trustees noted that a portion of available soft dollars continues to be allocated to the payment of fund expenses. The Trustees indicated their continued intent to monitor regulatory developments in this area with the assistance of their Brokerage Committee and also indicated their continued intent to monitor the potential benefits associated with fund brokerage and soft-dollar allocations and trends in industry practices to ensure that the principle of seeking best price and execution remains paramount in the portfolio trading process. Putnam Management may also receive benefits from payments that the funds make to Putnam Managements affiliates for investor or distribution services. In conjunction with the annual review of your funds management contract, the Trustees reviewed your funds investor servicing agreement with Putnam Investor Services, Inc. (PSERV) and its distributors contracts and distribution plans with Putnam Retail Management Limited Partnership (PRM), both of which are affiliates of Putnam Management. The Trustees concluded that the fees payable by the funds to PSERV and PRM, as applicable, for such services are reasonable in relation to the nature and quality of such services. 17 Other information for shareholders Important notice regarding delivery of shareholder documents In accordance with SEC regulations, Putnam sends a single copy of annual and semiannual shareholder reports, prospectuses, and proxy statements to Putnam shareholders who share the same address, unless a shareholder requests otherwise. If you prefer to receive your own copy of these documents, please call Putnam at 1-800-225-1581, and Putnam will begin sending individual copies within30days. Proxy voting Putnam is committed to managing our mutual funds in the best interests of our shareholders. The Putnam funds proxy voting guidelines and procedures, as well as information regarding how your fund voted proxies relating to portfolio securities during the 12-month period ended June 30, 2010, are available in the Individual Investors section of putnam.com, and on the SECs Web site, www.sec.gov. If you have questions about finding forms on the SECs Web site, you may call the SEC at 1-800-SEC-0330. You may also obtain the Putnam funds proxy voting guidelines and procedures at no charge by calling Putnams Shareholder Services at 1-800-225-1581. Fund portfolio holdings The fund will file a complete schedule of its portfolio holdings with the SEC for the first and third quarters of each fiscal year on Form N-Q. Shareholders may obtain the funds Forms N-Q on the SECs Web site at www.sec.gov. In addition, the funds Forms N-Q may be reviewed and copied at the SECs Public Reference Room in Washington, D.C. You may call the SEC at 1-800-SEC-0330 for information about the SECs Web site or the operation of the Public Reference Room. Trustee and employee fund ownership Putnam employees and members of the Board of Trustees place their faith, confidence, and, most importantly, investment dollars in Putnam mutual funds. As of October 31, 2010, Putnam employees had approximately $324,000,000 and the Trustees had approximately $68,000,000 invested in Putnam mutual funds. These amounts include investments by the Trustees and employees immediate family members as well as investments through retirement and deferred compensation plans. 18 Financial statements A guide to financial statements These sections of the report, as well as the accompanying Notes, constitute the funds financial statements. The funds portfolio lists all the funds investments and their values as of the last day of the reporting period. Holdings are organized by asset type and industry sector, country, or state to show areas of concentration and diversification. Statement of assets and liabilities shows how the funds net assets and share price are determined. All investment and non-investment assets are added together. Any unpaid expenses and other liabilities are subtracted from this total. The result is divided by the number of shares to determine the net asset value per share, which is calculated separately for each class of shares. (For funds with preferred shares, the amount subtracted from total assets includes the liquidation preference of preferred shares.) Statement of operations shows the funds net investment gain or loss. This is done by first adding up all the funds earnings  from dividends and interest income  and subtracting its operating expenses to determine net investment income (or loss). Then, any net gain or loss the fund realized on the sales of its holdings  as well as any unrealized gains or losses over the period  is added to or subtracted from the net investment result to determine the funds net gain or loss for the fiscal period. Statement of changes in net assets shows how the funds net assets were affected by the funds net investment gain or loss, by distributions to shareholders, and by changes in the number of the funds shares. It lists distributions and their sources (net investment income or realized capital gains) over the current reporting period and the most recent fiscal year-end. The distributions listed here may not match the sources listed in the Statement of operations because the distributions are determined on a tax basis and may be paid in a different period from the one in which they were earned. Dividend sources are estimated at the time of declaration. Actual results may vary. Any non-taxable return of capital cannot be determined until final tax calculations are completed after the end of the funds fiscal year. Financial highlights provide an overview of the funds investment results, per-share distributions, expense ratios, net investment income ratios, and portfolio turnover in one summary table, reflecting the five most recent reporting periods. In a semiannual report, the highlights table also includes the currentreportingperiod. 19 The funds portfolio 10/31/10 (Unaudited) COMMON STOCKS (76.6%)* Shares Value Aerospace and defense (1.7%) L-3 Communications Holdings, Inc. 33,300 $2,403,927 Airlines (11.6%) Southwest Airlines Co. 561,776 7,730,038 United Continental Holdings, Inc.  S 283,200 8,224,128 Banking (5.6%) BB&T Corp. 49,700 1,163,477 Citigroup, Inc.  848,900 3,539,913 JPMorgan Chase & Co. 45,300 1,704,639 Synovus Financial Corp. 486,300 1,050,408 Wells Fargo & Co. 12,670 330,434 Biotechnology (1.9%) Sequenom, Inc.  S 423,700 2,690,495 Broadcasting (19.6%) DISH Network Corp. Class A 700,900 13,919,874 EchoStar Corp. Class A  602,330 12,769,396 LodgeNet Interactive Corp.  S 160,066 408,168 Chemicals (7.1%) OM Group, Inc.  64,700 2,152,569 Rhodia SA (France) 127,975 3,551,346 W.R. Grace & Co.  130,000 4,167,800 Coal (0.8%) James River Coal Co.  62,400 1,080,144 Commercial and consumer services (0.8%) Orbitz Worldwide, Inc.  163,100 1,109,080 Communications equipment (1.2%) Harris Corp. 36,100 1,631,359 Consumer finance (1.3%) Capital One Financial Corp. 46,400 1,729,328 Electric utilities (0.4%) AES Corp. (The)  43,300 517,002 Financial (3.6%) AerCap Holdings NV (Netherlands)  195,600 2,525,196 NewStar Financial, Inc.  327,179 2,489,832 Gaming and lottery (0.9%) Lakes Entertainment, Inc.  426,500 998,010 Pinnacle Entertainment, Inc.  19,263 246,566 Health-care services (1.4%) Lincare Holdings, Inc. 75,400 1,976,988 20 COMMON STOCKS (76.6%)* cont. Shares Value Household furniture and appliances (1.1%) Select Comfort Corp.  177,517 $1,475,166 Industrial (0.4%) China Ming Yang Wind Power Group, Ltd. ADS (China)  43,143 506,930 Medical technology (1.8%) Alliance HealthCare Services, Inc.  153,900 606,366 STAAR Surgical Co.  345,300 1,819,731 Oil and gas (10.1%) Chesapeake Energy Corp. 160,100 3,474,170 Petrohawk Energy Corp.  224,700 3,822,149 Pioneer Natural Resources Co. 43,400 3,029,320 Rosetta Resources, Inc.  S 154,400 3,691,704 Pharmaceuticals (0.9%) Biospecifics Technologies Corp.  S 45,500 1,251,250 Restaurants (3.2%) AFC Enterprises  119,400 1,517,574 Dominos Pizza, Inc.  110,900 1,645,756 Famous Daves of America, Inc.  132,200 1,261,188 Retail (1.2%) Talbots, Inc. (The)  168,100 1,644,018 Total common stocks (cost $94,967,249) INVESTMENT COMPANIES (4.5%)* Shares Value SPDR S&P rust 52,125 $6,178,376 Total investment companies (cost $5,942,042) PREFERRED STOCKS (0.4%)* Shares Value Strategic Hotels & Resorts Ser. A, $2.13 cum. pfd. R 21,890 $526,673 Total preferred stocks (cost $526,236) SHORT-TERM INVESTMENTS (24.7%)* Principal amount/shares Value U.S. Treasury Bills for effective yields from 0.27% to 0.29%, December 16, 2010 ### $3,221,000 $3,219,856 U.S. Treasury Bills for effective yields from 0.23% to 0.24%, June 2, 2011 ### 7,427,000 7,415,154 U.S. Treasury Bills for an effective yield of 0.24%, November 18, 2010 ### 119,000 118,986 U.S. Treasury Bills for effective yields from 0.19% to 0.28%, March 10, 2011 ### 4,800,000 4,797,552 Putnam Cash Collateral Pool, LLC 0.21% d 11,615,200 11,615,200 Putnam Money Market Liquidity Fund 0.16% e 6,992,421 6,992,421 Total short-term investments (cost $34,158,526) TOTAL INVESTMENTS Total investments (cost $135,594,053) 21 Key to holdings abbreviations ADS American Depository Shares ETF Exchange Traded Fund SPDR S&P 500 Index Depository Receipts Notes to the funds portfolio Unless noted otherwise, the notes to the funds portfolio are for the close of the funds reporting period, which ran from May 1, 2010 through October 31, 2010 (the reporting period). * Percentages indicated are based on net assets of $138,189,761.  Non-income-producing security. ### These securities, in part or in entirety, were segregated for securities sold short at the close of the reporting period. d See Note 1 to the financial statements regarding securities lending. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. e See Note 7 to the financial statements regarding investments in Putnam Money Market Liquidity Fund. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. R Real Estate Investment Trust. S Securities on loan, in part or in entirety, at the close of the reporting period. At the close of the reporting period, the fund maintained liquid assets totaling $764,909 to cover securities sold short. ADS after the name of a foreign holding represents ownership of foreign securities on deposit with a custodian bank. Securities sold short at 10/31/10 (Unaudited) COMMON STOCKS (0.6%)* Shares Value Food (0.4%) Sara Lee Corp. 37,300 $534,509 Restaurants (0.2%) Texas Roadhouse, Inc. Class A  15,000 230,400 Total securities sold short (proceeds $687,807) 22 Accounting Standards Codification ASC 820 Fair Value Measurements and Disclosures (ASC 820) establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the funds investments. The three levels are defined as follows: Level 1  Valuations based on quoted prices for identical securities in active markets. Level 2  Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3  Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the funds net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Common stocks: Basic materials $9,871,715 $ $ Capital goods 2,910,857   Consumer cyclicals 32,570,278   Consumer staples 4,424,518   Energy 15,097,487   Financials 14,533,227   Health care 8,344,830   Technology 1,631,359   Transportation 15,954,166   Utilities and power 517,002   Total common stocks   Investment Companies 6,178,376   Preferred stocks 526,673   Short-term investments 6,992,421 27,166,748  Totals by level $ Valuation inputs Other financial instruments: Level 1 Level 2 Level 3 Securities sold short $(764,909) $ $ Totals by level $ $ The accompanying notes are an integral part of these financial statements. 23 Statement of assets and liabilities 10/31/10 (Unaudited) ASSETS Investment in securities, at value, including $11,332,526 of securities on loan (Note 1): Unaffiliated issuers (identified cost $116,986,432) $128,112,036 Affiliated issuers (identified cost $18,607,621) (Notes 1 and 7) 18,607,621 Dividends, interest and other receivables 10,778 Receivable for shares of the fund sold 3,051,974 Receivable for investments sold 956,407 Receivable for short sales margin (Note 1) 853 Collateral on short sales (Note 1) 1,172,125 Total assets LIABILITIES Payable to custodian 13,887 Payable for investments purchased 902,476 Payable for shares of the fund repurchased 71,532 Payable for compensation of Manager (Note 2) 92,270 Payable for investor servicing fees (Note 2) 37,328 Payable for custodian fees (Note 2) 6,615 Payable for administrative services (Note 2) 429 Payable for distribution fees (Note 2) 19,448 Payable for offering costs (Note 1) 113,203 Payable for loan financing (Note 1) 28,682 Interest payable for short sales (Note 1) 6,137 Securities sold short, at value (proceeds receivable $687,807) (Note 1) 764,909 Collateral on securities loaned, at value (Note 1) 11,615,200 Other accrued expenses 49,917 Total liabilities Net assets REPRESENTED BY Paid-in capital (Unlimited shares authorized) (Notes 1 and 4) $125,958,916 Net investment loss (Note 1) (633,646) Accumulated net realized gain on investments and foreign currency transactions (Note 1) 1,815,989 Net unrealized appreciation of investments 11,048,502 Total  Representing net assets applicable to capital shares outstanding (Continued on next page) 24 Statement of assets and liabilities (Continued) COMPUTATION OF NET ASSET VALUE AND OFFERING PRICE Net asset value and redemption price per class A share ($59,819,999 divided by 2,676,972 shares) $22.35 Offering price per class A share (100/94.25 of $22.35)* $23.71 Net asset value and offering price per class B share ($1,595,278 divided by 72,016 shares)** $22.15 Net asset value and offering price per class C share ($7,666,717 divided by 346,185 shares)** $22.15 Net asset value and redemption price per class M share ($292,331 divided by 13,150 shares) $22.23 Offering price per class M share (100/96.50 of $22.23)* $23.04 Net asset value, offering price and redemption price per class R share ($145,814 divided by 6,540 shares) $22.30 Net asset value, offering price and redemption price per class Y share ($68,669,622 divided by 3,064,884 shares) $22.41 * On single retail sales of less than $50,000. On sales of $50,000 or more the offering price is reduced. ** Redemption price per share is equal to net asset value less any applicable contingent deferred sales charge. The accompanying notes are an integral part of these financial statements. 25 Statement of operations Six months ended 10/31/10 (Unaudited) INVESTMENT INCOME Dividends (net of foreign tax of $2,680) $93,645 Interest (including interest income of $8,284 from investments in affiliated issuers) (Note 7) 27,188 Securities lending (including interest income of $6,009 from investments in affiliated issuers) (Note 1) 15,365 Total investment income EXPENSES Compensation of Manager (Note 2) 430,849 Investor servicing fees (Note 2) 180,810 Custodian fees (Note 2) 6,090 Trustee compensation and expenses (Note 2) 2,619 Administrative services (Note 2) 1,835 Dividend expense for short sales (Note 1) 16,352 Interest expense for short sales (Note 1) 5,346 Distribution fees  Class A (Note 2) 57,733 Distribution fees  Class B (Note 2) 6,221 Distribution fees  Class C (Note 2) 27,218 Distribution fees  Class M (Note 2) 877 Distribution fees  Class R (Note 2) 247 Amortization of offering costs (Note 1) 5,405 Other 51,573 Fees waived and reimbursed by Manager (Note 2) (22,602) Total expenses Expense reduction (Note 2) (240) Net expenses Net investment loss Net realized gain on investments (Notes 1 and 3) 424,913 Net realized gain on foreign currency transactions (Note 1) 5,307 Net realized gain on written options (Notes 1 and 3) 129,901 Net realized gain on short sales (Notes 1 and 3) 452,589 Net unrealized appreciation of investments and short sales during the period 2,829,647 Net gain on investments Net increase in net assets resulting from operations The accompanying notes are an integral part of these financial statements. 26 Statement of changes in net assets INCREASE IN NET ASSETS For the period 5/18/09 Six months (commencement ended of operations) 10/31/10* to 4/30/10 Operations: Net investment loss $(634,135) $(80,265) Net realized gain on investments and foreign currency transactions 1,012,710 1,629,589 Net unrealized appreciation of investments 2,829,647 8,218,855 Net increase in net assets resulting from operations Distributions to shareholders (Note 1): From ordinary income Net investment income Class A  (33,821) Class C  (398) Class R  (11) Class Y  (19,259) Net realized short-term gain on investments Class A  (459,938) Class B  (18,971) Class C  (30,454) Class M  (944) Class R  (433) Class Y  (181,327) Redemption fees (Note 1) 13,476 2,618 Increase from capital share transactions (Note 4) 77,697,220 44,245,602 Total increase in net assets NET ASSETS Beginning of period (Note 6) 57,270,843 4,000,000 End of period (including net investment loss of $633,646 and undistributed net investment income of $489, respectively) * Unaudited The accompanying notes are an integral part of these financial statements. 27 Financial highlights (For a common share outstanding throughout the period) INVESTMENT OPERATIONS: LESS DISTRIBUTIONS: RATIOS AND SUPPLEMENTAL DATA: Ratio of expenses to average netassets Ratio Net asset Net realized Ratio excluding of net investment value, and unrealized Total from From From Total return Net assets, of expenses interest and income (loss) beginning Net investment gain (loss) investment net investment net realized gain Total Redemption Net asset value, at net asset end of period to average dividend to average Portfolio Period ended of period income (loss) a on investments operations income on investments distributions fees b end of period value (%) c (in thousands) netassets (%) d,e,f expense (%) d,e netassets (%) d turnover (%) Class A October 31, 2010** (.14) (.20)     * .81* .79* (.67)* 47.18* April 30, 2010 (.07) g 8.42 (.05) (.61)  * 1.45* 1.40* (.36)* g 81.60* Class B October 31, 2010** (.22) (.20)     * 1.19* 1.17* (1.05)* 47.18* April 30, 2010 (.20) g 8.38  (.61)  * 2.17* 2.12* (1.05)* g 81.60* Class C October 31, 2010** (.22) (.20)     * 1.19* 1.17* (1.05)* 47.18* April 30, 2010 (.26) g 8.45 (.01) (.61)  * 2.17* 2.12* (1.29)* g 81.60* Class M October 31, 2010** (.19) (.21)     * 1.06* 1.04* (.92)* 47.18* April 30, 2010 (.23) g 8.47  (.61)  * 1.93* 1.88* (1.14)* g 81.60* Class R October 31, 2010** (.17) (.19)     * .94* .92* (.80)* 47.18* April 30, 2010 (.20) g 8.49 (.02) (.61)  * 85 1.69* 1.64* (1.02)* g 81.60* Class Y October 31, 2010** (.12) (.19)     * .68* .66* (.55)* 47.18* April 30, 2010 (.04) g 8.44 (.07) (.61)  * 1.21* 1.16* (.22)* g 81.60* * Not annualized. ** Unaudited.  For the period May 18, 2009 (commencement of operations) to April 30, 2010. a Per share net investment income (loss) has been determined on the basis of the weighted average number of shares outstanding during the period. b Amount represents less than $0.01 per share. c Total return assumes dividend reinvestment and does not reflect the effect of sales charges. d Reflects an involuntary contractual expense limitation in effect during the period. As a result of such limitation, the expenses of each class reflect a reduction of the following amounts (Note 2): Percentage of average net assets October 31, 2010 0.02% April 30, 2010 0.91 e Includes amounts paid through expense offset arrangements (Note 2). f Includes dividend and interest expense in connection with securities sold short, which amounted to the following amounts (Note 1): Percentage of average net assets October 31, 2010 0.02% April 30, 2010 0.05 g Reflects a dividend received by the fund from a single issuer which amounted to the following amounts: Percentage of Per share average net assets Class A $0.15 $0.77 Class B 0.15 0.80 Class C 0.11 0.56 Class M 0.09 0.45 Class R 0.06 0.31 Class Y 0.14 0.68 The accompanying notes are an integral part of these financial statements. 28 29 Notes to financial statements 10/31/10 (Unaudited) Note 1: Significant accounting policies Putnam Equity Spectrum Fund (the fund) is a non-diversified series of Putnam Funds Trust (the trust), a Massachusetts business trust registered under the Investment Company Act of 1940, as amended, as an open-end management investment company. The investment objective of the fund is to seek capital appreciation by investing in a portfolio mainly consisting of equity securities of leveraged companies that Putnam Investment Management, LLC (Putnam Management), the funds manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC, believes have favorable investment potential. The fund offers class A, class B, class C, class M, class R and class Y shares. Class A and class M shares are sold with a maximum front-end sales charge of 5.75% and 3.50%, respectively, and generally do not pay a contingent deferred sales charge. Class B shares, which convert to class A shares after approximately eight years, do not pay a front-end sales charge and are subject to a contingent deferred sales charge if those shares are redeemed within six years of purchase. Class C shares have a one-year 1.00% contingent deferred sales charge and do not convert to class A shares. Class R shares, which are offered to qualified employee-benefit plans, are sold at net asset value. The expenses for class A, class B, class C, class M and class R shares may differ based on the distribution fee of each class, which is identified in Note 2. Class Y shares, which are sold at net asset value, are generally subject to the same expenses as class A, class B, class C, class M and class R shares, but do not bear a distribution fee. Class Y shares are generally only available to corporate and institutional clients and clients in other approved programs. A 1.00% redemption fee may apply on any shares that are redeemed (either by selling or exchanging into another fund) within 30 days of purchase. The redemption fee is accounted for as an addition to paid-in-capital. Investment income, realized and unrealized gains and losses and expenses of the fund are borne pro-rata based on the relative net assets of each class to the total net assets of the fund, except that each class bears expenses unique to that class (including the distribution fees applicable to such classes). Each class votes as a class only with respect to its own distribution plan or other matters on which a class vote is required by law or determined by the Trustees. If the fund were liquidated, shares of each class would receive their pro-rata share of the net assets of the fund. In addition, the Trustees declare separate dividends on each class of shares. In the normal course of business, the fund enters into contracts that may include agreements to indemnify another party under given circumstances. The funds maximum exposure under these arrangements is unknown as this would involve future claims that may be, but have not yet been, made against the fund. However, the funds management team expects the risk of material loss to be remote. The following is a summary of significant accounting policies consistently followed by the fund in the preparation of its financial statements. The preparation of financial statements is in conformity with accounting principles generally accepted in the United States of America and requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities in the financial statements and the reported amounts of increases and decreases in net assets from operations. Actual results could differ from those estimates. Subsequent events after the Statement of assets and liabilities date through the date that the financial statements were issued have been evaluated in the preparation of the financial statements. Unless otherwise noted, the reporting period represents the period from May 1, 2010 through October 31, 2010. A) Security valuation Investments (including securities sold short, if any) for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets and are classified as Level 1 securities. If no sales are reported  as in the case of some securities traded over-the-counter  a security is valued at its last reported bid price and is generally categorized as a Level 2 security. Many securities markets and exchanges outside the U.S. close prior to the close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value foreign equity securities taking into account multiple factors including movements in the U.S. securities markets, currency valuations and comparisons to the valuation of American Depository Receipts, exchange-traded funds and futures contracts. These securities, which will generally represent a transfer from a Level 1 to a Level 2 security, will be classified as Level 2. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. 30 To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management does not believe accurately reflects the securitys fair value, the security will be valued at fair value by Putnam Management. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures and recovery rates. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. Such valuations and procedures are reviewed periodically by the Trustees. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. B) Joint trading account Pursuant to an exemptive order from the Securities and Exchange Commission (the SEC), the fund may transfer uninvested cash balances, including cash collateral received under security lending arrangements, into a joint trading account along with the cash of other registered investment companies and certain other accounts managed by Putnam Management. These balances may be invested in issues of short-term investments having maturities of up to 397 days for collateral received under security lending arrangements and up to 90 days for other cash investments. C) Security transactions and related investment income Security transactions are recorded on the trade date (the date the order to buy or sell is executed). Gains or losses on securities sold are determined on the identified cost basis. Interest income is recorded on the accrual basis. Dividend income, net of applicable withholding taxes, is recognized on the ex-dividend date except that certain dividends from foreign securities, if any, are recognized as soon as the fund is informed of the ex-dividend date. Non-cash dividends, if any, are recorded at the fair market value of the securities received. Dividends representing a return of capital or capital gains, if any, are reflected as a reduction of cost and/or as a realized gain. All premiums/discounts are amortized/accreted on a yield-to-maturity basis. D) Foreign currency translation The accounting records of the fund are maintained in U.S. dollars. The market value of foreign securities, currency holdings, and other assets and liabilities is recorded in the books and records of the fund after translation to U.S. dollars based on the exchange rates on that day. The cost of each security is determined using historical exchange rates. Income and withholding taxes are translated at prevailing exchange rates when earned or incurred. The fund does not isolate that portion of realized or unrealized gains or losses resulting from changes in the foreign exchange rate on investments from fluctuations arising from changes in the market prices of the securities. Such gains and losses are included with the net realized and unrealized gain or loss on investments. Net realized gains and losses on foreign currency transactions represent net realized exchange gains or losses on closed forward currency contracts, disposition of foreign currencies, currency gains and losses realized between the trade and settlement dates on securities transactions and the difference between the amount of investment income and foreign withholding taxes recorded on the funds books and the U.S. dollar equivalent amounts actually received or paid. Net unrealized appreciation and depreciation of assets and liabilities in foreign currencies arise from changes in the value of open forward currency contracts and assets and liabilities other than investments at the period end, resulting from changes in the exchange rate. Investments in foreign securities involve certain risks, including those related to economic instability, unfavorable political developments, and currency fluctuations, not present with domestic investments. E) Options contracts The fund uses options contracts to hedge against changes in values of securities it owns, owned or expects to own and generate additional income for the portfolio. The potential risk to the fund is that the change in value of options contracts may not correspond to the change in value of the hedged instruments. In addition, losses may arise from changes in the value of the underlying instruments if there is an illiquid secondary market for the contracts, if interest or exchange rates move unexpectedly or if the counterparty to the contract is unable to perform. Realized gains and losses on purchased options are included in realized gains and losses on investment securities. If a written call option is exercised, the premium originally received is recorded as an addition to sales proceeds. If a written put option is exercised, the premium originally received is recorded as a reduction to the cost of investments. Exchange traded options are valued at the last sale price or, if no sales are reported, the last bid price for purchased options and the last ask price for written options. Options traded over-the-counter are valued using prices supplied by dealers. For the reporting period, the transaction volume of purchased options contracts was minimal. Written 31 option contracts outstanding at period end, if any, are listed after the funds portfolio. See Note 3 for the volume of written options contracts activity for the reporting period. F) Master agreements The fund is a party to ISDA (International Swap and Derivatives Association, Inc.) Master Agreements (Master Agreements) with certain counterparties that govern over-the-counter derivative and foreign exchange contracts entered into from time to time. The Master Agreements may contain provisions regarding, among other things, the parties general obligations, representations, agreements, collateral requirements, events of default and early termination. With respect to certain counterparties, in accordance with the terms of the Master Agreements, collateral posted to the fund is held in a segregated account by the funds custodian and with respect to those amounts which can be sold or repledged, are presented in the funds portfolio. Collateral pledged by the fund is segregated by the funds custodian and identified in the funds portfolio. Collateral can be in the form of cash or debt securities issued by the U.S. Government or related agencies or other securities as agreed to by the fund and the applicable counterparty. Collateral requirements are determined based on the funds net position with each counterparty. Termination events applicable to the fund may occur upon a decline in the funds net assets below a specified threshold over a certain period of time. Termination events applicable to counterparties may occur upon a decline in the counterpartys long-term and short-term credit ratings below a specified level. In each case, upon occurrence, the other party may elect to terminate early and cause settlement of all derivative and foreign exchange contracts outstanding, including the payment of any losses and costs resulting from such early termination, as reasonably determined by the terminating party. Any decision by one or more of the funds counterparties to elect early termination could impact the funds future derivative activity. At the close of the reporting period, the fund did not have a net liability position on derivative contracts subject to the Master Agreements. G) Short sale of securities The fund may engage in short sales of securities to realize appreciation when a security that the fund does not own declines in value. A short sale is a transaction in which the fund sells a security it does not own to a third party by borrowing the security in anticipation of purchasing the same security at the market price on a later date to close out the borrow and thus the short position. The price the fund pays at the later date may be more or less than the price at which the fund sold the security. If the price of the security sold short increases between the short sale and when the fund closes out the short sale, the fund will incur a loss, which is theoretically unlimited. The fund will realize a gain, which is limited to the price at which the fund sold the security short, if the security declines in value between those dates. Dividends on securities sold short are recorded as dividend expense in the Statement of operations. While the short position is open, the fund will post cash or liquid assets at least equal in value to the market value of the securities sold short. The fund will also post collateral representing an additional 2%-5% of the market value of the securities sold short. This additional collateral will be in the form of a loan from the custodian. All collateral is marked-to-market daily. The fund may also be required to pledge on the books of the fund additional assets for the benefit of the security and cash lender. The fund is subject to risk of loss if the lender of the security were to fail to perform its obligations under the contract. Risk of loss may exceed amounts recognized on the Statement of assets and liabilities. Short positions, if any, are reported at value and listed after the funds portfolio. H) Securities lending The fund may lend securities, through its agent, to qualified borrowers in order to earn additional income. The loans are collateralized by cash in an amount at least equal to the market value of the securities loaned. The market value of securities loaned is determined daily and any additional required collateral is allocated to the fund on the next business day. The risk of borrower default will be borne by the funds agent; the fund will bear the risk of loss with respect to the investment of the cash collateral. Income from securities lending is included in investment income on the Statement of operations. Effective August 2010, cash collateral is invested in Putnam Cash Collateral Pool, LLC, a limited liability company managed by an affiliate of Putnam Management and is valued at its closing net asset value each business day. There are no management fees charged by Putnam Cash Collateral Pool, LLC. At the close of the reporting period, the value of securities loaned amounted to $11,332,526 and the fund received cash collateral of $11,615,200. I) Interfund lending Effective July 2010, the fund, along with other Putnam funds, may participate in an interfund lending program pursuant to an exemptive order issued by the SEC. This program allows the fund to borrow from or lend to other Putnam funds that permit such transactions. Interfund lending transactions are subject to each funds investment policies and borrowing and lending limits. Interest earned or paid on the interfund lending transaction will be based on the average of certain current market rates. During the reporting period, the fund did not utilize the program. 32 J) Line of credit Effective July 2010, the fund participates, along with other Putnam funds, in a $285 million unsecured committed line of credit and a $165 million unsecured uncommitted line of credit, both provided by State Street Bank and Trust Company (State Street). Borrowings may be made for temporary or emergency purposes, including the funding of shareholder redemption requests and trade settlements. Interest is charged to the fund based on the funds borrowing at a rate equal to the Federal Funds rate plus 1.25% for the committed line of credit and the Federal Funds rate plus 1.30% for the uncommitted line of credit. A closing fee equal to 0.03% of the committed line of credit and $100,000 for the uncommitted line of credit has been paid by the participating funds. In addition, a commitment fee of 0.15% per annum on any unutilized portion of the committed line of credit is allocated to the participating funds based on their relative net assets and paid quarterly. During the reporting period, the fund had no borrowings against these arrangements. K) Federal taxes It is the policy of the fund to distribute all of its taxable income within the prescribed time period and otherwise comply with the provisions of the Internal Revenue Code of 1986, as amended (the Code), applicable to regulated investment companies. It is also the intention of the fund to distribute an amount sufficient to avoid imposition of any excise tax under Section 4982 of the Code. The fund is subject to the provisions of Accounting Standards Codification ASC 740 Income Taxes (ASC 740). ASC 740 sets forth a minimum threshold for financial statement recognition of the benefit of a tax position taken or expected to be taken in a tax return. The fund did not have a liability to record for any unrecognized tax benefits in the accompanying financial statements. No provision has been made for federal taxes on income, capital gains or unrealized appreciation on securities held nor for excise tax on income and capital gains. The funds federal tax return for the prior period remains subject to examination by the Internal Revenue Service. The aggregate identified cost on a tax basis is $135,593,564, resulting in gross unrealized appreciation and depreciation of $13,493,150 and $2,367,057, respectively, or net unrealized appreciation of $11,126,093. Pursuant to federal income tax regulations applicable to regulated investment companies, the fund has elected to defer to its fiscal year ending $6,621 of losses recognized during the period November 1, 2009 to April 30, 2010. L) Distributions to shareholders Distributions to shareholders from net investment income are recorded by the fund on the ex-dividend date. Distributions from capital gains, if any, are recorded on the ex-dividend date and paid at least annually. The amount and character of income and gains to be distributed are determined in accordance with income tax regulations, which may differ from generally accepted accounting principles. Dividend sources are estimated at the time of declaration. Actual results may vary. Any non-taxable return of capital cannot be determined until final tax calculations are completed after the end of the funds fiscal year. Reclassifications are made to the funds capital accounts to reflect income and gains available for distribution (or available capital loss carryovers) under income tax regulations. M) Expenses of the Trust Expenses directly charged or attributable to any fund will be paid from the assets of that fund. Generally, expenses of the Trust will be allocated among and charged to the assets of each fund on a basis that the Trustees deem fair and equitable, which may be based on the relative assets of each fund or the nature of the services performed and relative applicability to each fund. N) Offering costs The offering costs of $116,052 have been fully amortized on a straight-line basis over a twelve-month period as of May 18, 2010. As of the close of the reporting period, the fund has reimbursed Putnam Management for the payment of these expenses. Note 2: Management fee, administrative services and other transactions The fund pays Putnam Management a management fee (base fee) (based on the funds average net assets and computed and paid monthly) at annual rates that may vary based on the average of the aggregate net assets of most open-end funds, as defined in the funds management contract, sponsored by Putnam Management. Such annual rates may vary as follows: 0.880% of the first $5 billion, 0.830% of the next $5 billion, 0.780% of the next $10 billion, 0.730% of the next $10 billion, 0.680% of the next $50 billion, 0.660% of the next $50 billion, 0.650% of the next $100 billion, and 0.645% of any excess thereafter. Commencing with the funds thirteenth whole calendar month of operation (June 2010), the applicable base fee is increased or decreased for each month by an amount based on the performance of the fund. The amount of the increase or decrease is calculated monthly based on a performance adjustment rate that is equal to 0.04 multiplied by the difference between the funds annualized performance (measured by the funds class A shares) and the annualized performance of the S&P 500 Index over the performance period. The maximum annualized performance adjustment rate is +/0.40%. The performance period is the thirty-six month period then ended or, if the fund has not then operated for thirty-six whole calendar months, the period from the date the fund commenced 33 operations to the end of the month for which the fee adjustment is being computed. Each month, the performance adjustment rate is multiplied by the funds average net assets over the performance period and the result is divided by twelve. The resulting dollar amount is added to, or subtracted from, the base fee for that month. The monthly base fee is determined based on the funds average net assets for the month, while the performance adjustment is determined based on the funds average net assets over the performance period of up to thirty-six months. This means it is possible that, if the fund underperforms significantly over the performance period, and the funds assets have declined significantly over that period, the negative performance adjustment may exceed the base fee. In this event, Putnam Management would make a payment to the fund. For the reporting period ended, the base fee represented an effective rate of 0.37% of the funds average net assets before an increase of $64,184 (0.06% of the funds average net assets) based on performance. Putnam Management has agreed to limit its compensation (and, to the extent necessary, bear other expenses) through August 30, 2011, to the extent that expenses of the fund (exclusive of brokerage commissions, interest, taxes, extraordinary expenses, expense offset and brokerage/service arrangements and payments under the funds investment management and distribution plans) would exceed an annual rate of 0.45% of the funds average net assets. During the reporting period, the funds expenses were reduced by $22,602 as a result of this limit. Putnam Management has also contractually agreed, through August 30, 2011, to waive fees or reimburse the funds expenses to the extent necessary to limit the cumulative expenses of the fund, exclusive of brokerage, interest, taxes, investment-related expenses, extraordinary expenses and payments under the funds investor servicing contract, investment management contract and distribution plans, on a fiscal year-to-date basis to an annual rate of 0.20% of the funds average net assets over such fiscal year-to-date period. During the reporting period, the funds expenses were not reduced as a result of this limit. Putnam Investments Limited (PIL), an affiliate of Putnam Management, is authorized by the Trustees to manage a separate portion of the assets of the fund as determined by Putnam Management from time to time. Putnam Management pays a quarterly sub-management fee to PIL for its services at an annual rate of 0.35% of the average net assets of the portion of the fund managed by PIL. The Putnam Advisory Company, LLC (PAC), an affiliate of Putnam Management, is authorized by the Trustees to manage a separate portion of the assets of the fund, as designated from time to time by Putnam Management or PIL. Putnam Management or PIL, as applicable, pays a quarterly sub-advisory fee to PAC for its services at the annual rate of 0.35% of the average net assets of the portion of the funds assets for which PAC is engaged as sub-adviser. The fund reimburses Putnam Management an allocated amount for the compensation and related expenses of certain officers of the fund and their staff who provide administrative services to the fund. The aggregate amount of all such reimbursements is determined annually by the Trustees. Custodial functions for the funds assets are provided by State Street. Custody fees are based on the funds asset level, the number of its security holdings and transaction volumes. Putnam Investor Services, Inc., an affiliate of Putnam Management, provides investor servicing agent functions to the fund. Putnam Investor Services, Inc. received fees for investor servicing based on the funds retail asset level, the number of shareholder accounts in the fund and the level of defined contribution plan assets in the fund. Investor servicing fees will not exceed an annual rate of 0.375% of the funds average net assets. The amounts incurred for investor servicing agent functions during the reporting period are included in Investor servicing fees in the Statement of operations. The fund has entered into expense offset arrangements with Putnam Investor Services, Inc. and State Street whereby Putnam Investor Services, Inc.s and State Streets fees are reduced by credits allowed on cash balances. For the reporting period, the funds expenses were reduced by $240 under the expense offset arrangements. Each independent Trustee of the fund receives an annual Trustee fee, of which $84, as a quarterly retainer, has been allocated to the fund, and an additional fee for each Trustees meeting attended. Trustees also are reimbursed for expenses they incur relating to their services as Trustees. The fund has adopted a Trustee Fee Deferral Plan (the Deferral Plan) which allows the Trustees to defer the receipt of all or a portion of Trustees fees payable on or after July 1, 1995. The deferred fees remain invested in certain Putnam funds until distribution in accordance with the Deferral Plan. The fund has adopted an unfunded noncontributory defined benefit pension plan (the Pension Plan) covering all Trustees of the fund who have served as a Trustee for at least five years and were first elected prior to 2004. Benefits under the Pension Plan are equal to 50% of the Trustees average annual attendance and retainer fees for 34 the three years ended December 31, 2005. The retirement benefit is payable during a Trustees lifetime, beginning the year following retirement, for the number of years of service through December 31, 2006. Pension expense for the fund is included in Trustee compensation and expenses in the Statement of operations. Accrued pension liability is included in Payable for Trustee compensation and expenses in the Statement of assets and liabilities. The Trustees have terminated the Pension Plan with respect to any Trustee first elected after 2003. The fund has adopted distribution plans (the Plans) with respect to its class A, class B, class C, class M and class R shares pursuant to Rule 12b-1 under the Investment Company Act of 1940. The purpose of the Plans is to compensate Putnam Retail Management Limited Partnership, a wholly-owned subsidiary of Putnam Investments, LLC and Putnam Retail Management GP, Inc., for services provided and expenses incurred in distributing shares of the fund. The Plans provide for payments by the fund to Putnam Retail Management Limited Partnership at an annual rate of up to 0.35%, 1.00%, 1.00%, 1.00% and 1.00% of the average net assets attributable to class A, class B, classC, class M and class R shares, respectively. The Trustees have approved payment by the fund at an annual rate of 0.25%, 1.00%, 1.00%, 0.75% and 0.50% of the average net assets attributable to class A, class B, class C, class M and class R shares, respectively. For the reporting period, Putnam Retail Management Limited Partnership, acting as underwriter, received net commissions of $18,888 and $364 from the sale of class A and class M shares, respectively, and received $949 and $1,787 in contingent deferred sales charges from redemptions of class B and class C shares, respectively. A deferred sales charge of up to 1.00% and 0.65% is assessed on certain redemptions of class A and class M shares, respectively. For the reporting period, Putnam Retail Management Limited Partnership, acting as underwriter, received no monies on class A and class M redemptions. Note 3: Purchases and sales of securities During the reporting period, cost of purchases and proceeds from sales of investment securities other than short-term investments aggregated $103,857,219 and $33,563,232, respectively. These figures include the cost of purchases to cover securities sold short and proceeds from sales of securities sold short of $6,313,455 and $6,674,381, respectively. There were no purchases or proceeds from sales of long-term U.S. government securities. Written option transactions during the reporting period are summarized as follows: Contract amounts Premiums received Written options outstanding at the beginning of the reporting period  $ Options opened 2,498,095 1,199,086 Options closed (2,498,095) (1,199,086) Written options outstanding at the end of the reporting period  $ Note 4: Capital shares At the close of the reporting period, there was an unlimited number of shares of beneficial interest authorized. Transactions in capital shares were as follows: For the period 5/18/09 (commencement of operations) Six months ended 10/31/10 to 4/30/10 Class A Shares Amount Shares Amount Shares sold 1,722,391 $36,431,186 1,767,603 $35,364,994 Shares issued in connection with reinvestment of distributions   24,617 481,266 1,722,391 36,431,186 1,792,220 35,846,260 Shares repurchased (615,026) (12,729,929) (485,946) (10,214,143) Net increase 35 For the period 5/18/09 (commencement of operations) Six months ended 10/31/10 to 4/30/10 Class B Shares Amount Shares Amount Shares sold 40,851 $843,574 50,293 $866,845 Shares issued in connection with reinvestment of distributions   972 18,971 40,851 843,574 51,265 885,816 Shares repurchased (8,568) (179,165) (12,199) (229,407) Net increase For the period 5/18/09 (commencement of operations) Six months ended 10/31/10 to 4/30/10 Class C Shares Amount Shares Amount Shares sold 246,339 $5,152,467 145,898 $2,857,306 Shares issued in connection with reinvestment of distributions   1,487 28,998 246,339 5,152,467 147,385 2,886,304 Shares repurchased (37,250) (778,056) (10,956) (185,795) Net increase For the period 5/18/09 (commencement of operations) Six months ended 10/31/10 to 4/30/10 Class M Shares Amount Shares Amount Shares sold 4,375 $93,691 8,912 $183,592 Shares issued in connection with reinvestment of distributions   48 944 4,375 93,691 8,960 184,536 Shares repurchased (744) (15,313) (108) (2,000) Net increase For the period 5/18/09 (commencement of operations) Six months ended 10/31/10 to 4/30/10 Class R Shares Amount Shares Amount Shares sold 3,269 $69,403 3,093 $62,661 Shares issued in connection with reinvestment of distributions   23 444 3,269 69,403 3,116 63,105 Shares repurchased (458) (9,737) (54) (1,139) Net increase 36 For the period 5/18/09 (commencement of operations) Six months ended 10/31/10 to 4/30/10 Class Y Shares Amount Shares Amount Shares sold 2,745,169 $58,040,615 796,801 $15,680,774 Shares issued in connection with reinvestment of distributions   9,885 193,353 2,745,169 58,040,615 806,686 15,874,127 Shares repurchased (445,053) (9,221,516) (42,585) (862,062) Net increase At the close of the reporting period, Putnam Investments, LLC owned the following class shares of the fund: Percentage of class Shares shares outstanding Value Class A 14,883 0.6% $332,635 Class M 688 5.2 15,294 Class R 688 10.5 15,342 Note 5: Summary of derivative activity As of the close of the rep orting period, the fund did not hold any derivative instruments. The following is a summary of realized gains or losses of derivative instruments on the Statement of operations for the repo rting period (see Note 1): Amount of realized gain or loss on derivatives recognized in net gain or (loss) on investments Derivatives not accounted for as hedging instruments under ASC 815 Options Total Equity contracts $(269,794) $(269,794) Total Note 6: Initial capitalization and offering of shares The fund was established as a series of the Trust on May 18, 2009. Prior to May 18, 2009, the fund had no operations other than those related to organizational matters, including as noted below, the initial capital contributions by Putnam Investments, LLC and issuance of shares: Capital contribution Shares issued Class A $3,950,000 263,333 Class B 10,000 667 Class C 10,000 667 Class M 10,000 667 Class R 10,000 667 Class Y 10,000 667 Note 7: Investment in Putnam Money Market Liquidity Fund The fund invested in Putnam Money Market Liquidity Fund, an open-end management investment company managed by Putnam Management. Investments in Putnam Money Market Liquidity Fund are valued at its closing net asset value each business day. Income distributions earned by the fund are recorded as interest income in the Statement of operations and totaled $8,284 for the reporting period. During the reporting period, cost of purchases and proceeds of sales of investments in Putnam Money Market Liquidity Fund aggregated $74,191,886 and $70,771,766, respectively. Management fees charged to Putnam Money Market Liquidity Fund have been waived by Putnam Management. 37 Note 8: Regulatory matters and litigation In late 2003 and 2004, Putnam Management settled charges brought by the SEC and the Massachusetts Securities Division in connection with excessive short-term trading in Putnam funds. Distribution of payments from Putnam Management to certain open-end Putnam funds and their shareholders is expected to be completed in the next several months. These allegations and related matters have served as the general basis for certain lawsuits, including purported class action lawsuits against Putnam Management and, in a limited number of cases, some Putnam funds. Putnam Management believes that these lawsuits will have no material adverse effect on the funds or on Putnam Managements ability to provide investment management services. In addition, Putnam Management has agreed to bear any costs incurred by the Putnam funds as a result of these matters. Note 9: Market and credit risk In the normal course of business, the fund trades financial instruments and enters into financial transactions where risk of potential loss exists due to changes in the market (market risk) or failure of the contracting party to the transaction to perform (credit risk). The fund may be exposed to additional credit risk that an institution or other entity with which the fund has unsettled or open transactions will default. 38 The Putnam family of funds The following is a list of Putnams open-end mutual funds offered to the public. Investors should carefully consider the investment objective, risks, charges, and expenses of a fund before investing. For a prospectus, or a summary prospectus if available, containing this and other information for any Putnam fund or product, call your financial advisor at 1-800-225-1581 and ask for a prospectus. Please read the prospectus carefully before investing. Growth Value Growth Opportunities Fund Convertible Securities Fund International Growth Fund Prior to September 30, 2010, the fund was known as Prior to January 1, 2010, the fund was known as Putnam Convertible Income-Growth Trust Putnam International New Opportunities Fund Equity Income Fund Multi-Cap Growth Fund George Putnam Balanced Fund Prior to September 1, 2010, the fund was known as Prior to September 30, 2010, the fund was known as Putnam New Opportunities Fund The George Putnam Fund of Boston Small Cap Growth Fund The Putnam Fund for Growth and Income Voyager Fund International Value Fund Prior to January 1, 2010, the fund was known as Blend Putnam International Growth and Income Fund Asia Pacific Equity Fund Multi-Cap Value Fund Capital Opportunities Fund Prior to September 1, 2010, the fund was known as Capital Spectrum Fund Putnam Mid Cap Value Fund Emerging Markets Equity Fund Small Cap Value Fund Equity Spectrum Fund Europe Equity Fund Income Global Equity Fund American Government Income Fund International Capital Opportunities Fund Diversified Income Trust International Equity Fund Floating Rate Income Fund Investors Fund Global Income Trust Multi-Cap Core Fund High Yield Advantage Fund Research Fund High Yield Trust Income Fund Money Market Fund* U.S. Government Income Trust * An investment in a money market fund is not insured or guaranteed by the Federal Deposit Insurance Corporation or any other government agency. Although the fund seeks to preserve the value of your investment at $1.00 per share, it is possible to lose money by investing in the fund. 39 Tax-free income Asset allocation AMT-Free Municipal Fund Income Strategies Fund Tax Exempt Income Fund Putnam Asset Allocation Funds  three Tax Exempt Money Market Fund* investment portfolios that spread your Tax-Free High Yield Fund money across a variety of stocks, bonds, and money market investments. State tax-free income funds: Arizona, California, Massachusetts, Michigan, The three portfolios: Minnesota, New Jersey, New York, Ohio, Asset Allocation: Balanced Portfolio and Pennsylvania Asset Allocation: Conservative Portfolio Asset Allocation: Growth Portfolio Absolute Return Absolute Return 100 Fund Putnam RetirementReady® Absolute Return 300 Fund Putnam RetirementReady Funds  10 Absolute Return 500 Fund investment portfolios that offer diversifi- Absolute Return 700 Fund cation among stocks, bonds, and money market instruments and adjust to become Global Sector more conservative over time based on a Global Consumer Fund target date for withdrawing assets. Global Energy Fund Global Financials Fund The 10 funds: Global Health Care Fund Putnam RetirementReady 2055 Fund Global Industrials Fund Putnam RetirementReady 2050 Fund Global Natural Resources Fund Putnam RetirementReady 2045 Fund Global Sector Fund Putnam RetirementReady 2040 Fund Global Technology Fund Putnam RetirementReady 2035 Fund Global Telecommunications Fund Putnam RetirementReady 2030 Fund Global Utilities Fund Putnam RetirementReady 2025 Fund Putnam RetirementReady 2020 Fund Putnam RetirementReady 2015 Fund Putnam RetirementReady Maturity Fund A short-term trading fee of 1% may apply to redemptions or exchanges from certain funds within the time period specified in the fund's prospectus. Check your account balances and the most recent month-end performance in the Individual Investors section at putnam.com. 40 Fund information Founded over 70 years ago, Putnam Investments was built around the concept that a balance between risk and reward is the hallmark of a well-rounded financial program. We manage over 100 funds across income, value, blend, growth, asset allocation, absolute return, and global sector categories. Investment Manager Barbara M. Baumann Robert R. Leveille Putnam Investment Charles B. Curtis Vice President and Management, LLC Robert J. Darretta Chief Compliance Officer One Post Office Square Myra R. Drucker Boston, MA 02109 Paul L. Joskow Mark C. Trenchard Kenneth R. Leibler Vice President and Investment Sub-Manager Robert E. Patterson BSA Compliance Officer Putnam Investments Limited George Putnam, III 5759 St Jamess Street Robert L. Reynolds Francis J. McNamara, III London, England SW1A 1LD W. Thomas Stephens Vice President and Richard B. Worley Chief Legal Officer Investment Sub-Advisor The Putnam Advisory Officers James P. Pappas Company, LLC Robert L. Reynolds Vice President One Post Office Square President Boston, MA 02109 Judith Cohen Jonathan S. Horwitz Vice President, Clerk and Marketing Services Executive Vice President, Assistant Treasurer Putnam Retail Management Principal Executive One Post Office Square Officer, Treasurer and Michael Higgins Boston, MA 02109 Compliance Liaison Vice President, Senior Associate Treasurer and Assistant Clerk Custodian Steven D. Krichmar State Street Bank Vice President and Nancy E. Florek and Trust Company Principal Financial Officer Vice President, Assistant Clerk, Assistant Treasurer and Legal Counsel Janet C. Smith Proxy Manager Ropes & Gray LLP Vice President, Assistant Treasurer and Principal Susan G. Malloy Trustees Accounting Officer Vice President and John A. Hill, Chairman Assistant Treasurer Jameson A. Baxter, Beth S. Mazor Vice Chairman Vice President Ravi Akhoury This report is for the information of shareholders of Putnam Equity Spectrum Fund. It may also be used as sales literature when preceded or accompanied by the current prospectus, the most recent copy of Putnams Quarterly Performance Summary, and Putnams Quarterly Ranking Summary. For more recent performance, please visit putnam.com. Investors should carefully consider the investment objective, risks, charges, and expenses of a fund, which are described in its prospectus. For this and other information or to request a prospectus, or a summary prospectus if available, call 1-800-225-1581 toll free. Please read the prospectus carefully before investing. The funds Statement of Additional Information contains additional information about the funds Trustees and is available without charge upon request by calling 1-800-225-1581. Item 2. Code of Ethics: Not applicable Item 3. Audit Committee Financial Expert: Not applicable Item 4. Principal Accountant Fees and Services: Not applicable Item 5. Audit Committee of Listed Registrants Not applicable Item 6. Schedule of Investments: The registrants schedule of investments in unaffiliated issuers is included in the report to shareholders in Item 1 above. Item 7. Disclosure of Proxy Voting Policies and Procedures For Closed-End Management Investment Companies: Not applicable Item 8. Portfolio Managers of Closed-End Investment Companies Not Applicable Item 9. Purchases of Equity Securities by Closed-End Management Investment Companies and Affiliated Purchasers: Not applicable Item 10. Submission of Matters to a Vote of Security Holders: Not applicable Item 11. Controls and Procedures: (a) The registrant's principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission's rules and forms. (b) Changes in internal control over financial reporting: Not applicable Item 12. Exhibits: (a)(1) Not applicable (a)(2) Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. (b) The certifications required by Rule 30a-2(b) under the Investment Company Act of 1940, as amended, are filed herewith. Putnam Funds Trust By (Signature and Title): /s/Janet C. Smith Janet C. Smith Principal Accounting Officer Date: December 29, 2010 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/Jonathan S. Horwitz Jonathan S. Horwitz Principal Executive Officer Date: December 29, 2010 By (Signature and Title): /s/Steven D. Krichmar Steven D. Krichmar Principal Financial Officer Date: December 29, 2010 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number: (811-07513) Exact name of registrant as specified in charter: Putnam Funds Trust Address of principal executive offices: One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service: Beth S. Mazor, Vice President One Post Office Square Boston, Massachusetts 02109 Copy to: John W. Gerstmayr, Esq. Ropes & Gray LLP 800 Boylston Street Boston, Massachusetts 02199-3600 Registrants telephone number, including area code: (617) 292-1000 Date of fiscal year end: April 30, 2011 Date of reporting period: May 1, 2010  October 31, 2010 Item 1. Report to Stockholders: The following is a copy of the report transmitted to stockholders pursuant to Rule 30e-1 under the Investment Company Act of 1940: Putnam Asia Pacific Equity Fund Semiannual report 10 | 31 | 10 Message from the Trustees 1 About the fund 2 Performance snapshot 4 Interview with your funds portfolio manager 5 Your funds performance 10 Your funds expenses 11 Terms and definitions 13 Trustee approval of management contract 14 Other information for shareholders 18 Financial statements 19 Message from the Trustees Dear Fellow Shareholder: Stock markets around the world rallied strongly over the past few months, riding a rising tide of strengthening investor confidence and slowly improving economic and corporate data. Indeed, U.S. stocks delivered their best September in 71 years, and continued to add to those gains in October. Bond markets also have generated positive results for much of 2010 and continue to be a source of refuge for risk-averse investors. It is important to recognize, however, that we may see periods of heightened market volatility as markets and economies seek more solid ground. The slow pace of the U.S. economic recovery and ongoing European sovereign debt concerns have made markets more susceptible to disappointing news. We believe, however, that Putnams research-intensive, actively managed investment approach is well suited for this environment. In developments affecting oversight of your fund, Barbara M. Baumann has been elected the Board of Trustees of the Putnam Funds, effective July 1, 2010. Ms. Baumann is president and owner of Cross Creek Energy Corporation of Denver, Colorado, a strategic consultant to domestic energy firms and direct investor in energy assets. We also want to thank Elizabeth T. Kennan, who has retired from the Board of Trustees, for her many years of dedicated and thoughtful leadership. Lastly, we would like to take this opportunity to welcome new shareholders to the fund and thank all of our investors for your continued confidence in Putnam. About the fund Targeting stocks of growing companies in dynamic markets The opportunities for growth in the Asian markets are substantial: In 2009, among major countries, China, India, and Indonesia recorded the largest gains in GDP. Putnam Asia Pacific Equity Fund seeks to harness the growth potential of Asian and Pacific Basin companies, which are among the fastest growing in the world today. In fact, Asia-Pacific companies, as measured by the MSCI All- Country Asia Pacific Index, have outperformed the U.S. companies in the S&P 500 Index in 7 of the past 10 calendar years. To capitalize on these opportunities, the funds manager seeks a mix of high-growth companies from emerging markets and more established companies from developed nations. This flexible approach allows the fund to invest in companies of all sizes from a range of industries, from established and familiar brands  such as Toyota, Sony, Samsung, and Nintendo  to up-and- coming companies in rapidly growing emerging economies. Because many Asia-Pacific companies are not covered by Wall Street analysts, having access to timely, accurate information is crucial. Putnam has been investing in international securities for more than 30 years, and has been managing emerging -market portfolios for more than 10 years. The funds portfolio manager is based in Singapore and is supported by the expertise of specialists in Putnams global asset allocation, emerging -market debt, and currency investment areas. Source: CIA World Factbook, Consider these risks before investing: International investing involves certain risks, such as currency fl uctuations, economic instability, and political developments. Additional risks may be associated with emerging-market securities, including illiquidity and volatility. The fund may invest a portion of its assets in small and/or midsize companies. Such investments increase the risk of greater price fl uctuations. The fund invests in fewer issuers or concentrates its investments by region or sector, and involves more risk than a fund that invests more broadly. The use of derivatives involves special risks and may result in losses. A fund that engages in short sales of securities may incur losses if the securities appreciate in value and may experience higher volatility due to leverage resulting from investing the proceeds of securities sold short. Strong historical results The MSCI All- Country Asia Pacific Index, a measure of stock market performance in Asia and the Pacific Basin, has outperformed U.S. stocks in 7 of the past 10 years, in some cases by sizable margins. The MSCI All- Country Asia Pacific Index is a total return, capitalization
